Exhibit 10.89.2

EXECUTION COPY

 

 

 

LOGO [g143893ex10_892pg001.jpg]

CREDIT AGREEMENT

dated as of

November 30, 2010

among

ENDO PHARMACEUTICALS HOLDINGS INC.

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

ROYAL BANK OF CANADA

as Syndication Agent

and

BARCLAYS BANK PLC

as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC and RBC CAPITAL MARKETS1

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 

 

1

RBC Capital Markets is the global brand name for the corporate and investment
banking business of Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE I Definitions

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   30

SECTION 1.03. Terms Generally

   30

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

   31

SECTION 1.05. Status of Obligations

   32

ARTICLE II The Credits

   32

SECTION 2.01. Commitments

   32

SECTION 2.02. Loans and Borrowings

   32

SECTION 2.03. Requests for Revolving Borrowings

   33

SECTION 2.04. Determination of Dollar Amounts

   34

SECTION 2.05. Swingline Loans

   34

SECTION 2.06. Letters of Credit

   35

SECTION 2.07. Funding of Borrowings

   39

SECTION 2.08. Interest Elections

   40

SECTION 2.09. Termination and Reduction of Commitments

   41

SECTION 2.10. Repayment of Loans; Evidence of Debt

   42

SECTION 2.11. Prepayment of Loans

   43

SECTION 2.12. Fees

   44

SECTION 2.13. Interest

   45

SECTION 2.14. Alternate Rate of Interest

   46

SECTION 2.15. Increased Costs

   46

SECTION 2.16. Break Funding Payments

   47

SECTION 2.17. Taxes

   48

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

   49

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

   51

SECTION 2.20. Expansion Option

   52

SECTION 2.21. Judgment Currency

   53

SECTION 2.22. Defaulting Lenders

   54

ARTICLE III Representations and Warranties

   56

SECTION 3.01. Organization; Powers; Subsidiaries

   56

SECTION 3.02. Authorization; Enforceability

   56

SECTION 3.03. Governmental Approvals; No Conflicts

   56

SECTION 3.04. Financial Condition; No Material Adverse Change

   56

SECTION 3.05. Properties

   57

SECTION 3.06. Litigation, Environmental and Labor Matters

   57

SECTION 3.07. Compliance with Laws and Agreements

   58



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

    

Page

SECTION 3.08. Investment Company Status

   58

SECTION 3.09. Taxes

   58

SECTION 3.10. ERISA

   58

SECTION 3.11. Disclosure

   58

SECTION 3.12. Federal Reserve Regulations

   58

SECTION 3.13. Liens

   59

SECTION 3.14. No Default

   59

SECTION 3.15. No Burdensome Restrictions

   59

SECTION 3.16. Security Interest in Collateral

   59

ARTICLE IV Conditions

   59

SECTION 4.01. Effective Date

   59

SECTION 4.02. Each Credit Event

   62

ARTICLE V Affirmative Covenants

   62

SECTION 5.01. Financial Statements and Other Information

   63

SECTION 5.02. Notices of Material Events

   64

SECTION 5.03. Existence; Conduct of Business

   65

SECTION 5.04. Payment of Obligations

   65

SECTION 5.05. Maintenance of Properties; Insurance

   65

SECTION 5.06. Books and Records; Inspection Rights

   65

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

   66

SECTION 5.08. Use of Proceeds

   66

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

   66

ARTICLE VI Negative Covenants

   67

SECTION 6.01. Indebtedness

   67

SECTION 6.02. Liens

   69

SECTION 6.03. Fundamental Changes and Asset Sales

   71

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

   73

SECTION 6.05. Swap Agreements

   75

SECTION 6.06. Transactions with Affiliates

   75

SECTION 6.07. Restricted Payments

   75

SECTION 6.08. Restrictive Agreements

   76

SECTION 6.09. Amendments to Subordinated Indebtedness Documents

   77

SECTION 6.10. Sale and Leaseback Transactions

   77

SECTION 6.11. Capital Expenditures

   77

SECTION 6.12. Financial Covenants

   77

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

    

Page

ARTICLE VII Events of Default

   78

ARTICLE VIII The Administrative Agent

   80

ARTICLE IX Miscellaneous

   84

SECTION 9.01. Notices

   84

SECTION 9.02. Waivers; Amendments

   84

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   86

SECTION 9.04. Successors and Assigns

   88

SECTION 9.05. Survival

   91

SECTION 9.06. Counterparts; Integration; Effectiveness

   91

SECTION 9.07. Severability

   91

SECTION 9.08. Right of Setoff

   91

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

   91

SECTION 9.10. WAIVER OF JURY TRIAL

   92

SECTION 9.11. Headings

   92

SECTION 9.12. Confidentiality

   92

SECTION 9.13. Release of Liens and Guarantees

   93

SECTION 9.14. USA PATRIOT Act

   93

SECTION 9.15. Appointment for Perfection

   93

SECTION 9.16. No Fiduciary Relationship

   94

Article X Collection Allocation Mechanism Exchange

   94

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

    

Page

SCHEDULES:

  

Schedule 2.01 – Commitments

  

Schedule 2.02 – Mandatory Cost

  

Schedule 2.06 – Existing Letters of Credit

  

Schedule 3.01 – Subsidiaries

  

Schedule 3.06 – Material Litigation

  

Schedule 3.07 – Compliance with Laws

  

Schedule 6.01 – Existing Indebtedness

  

Schedule 6.02 – Existing Liens

  

Schedule 6.04 – Existing Investments

  

Schedule 6.08 – Existing Restrictions

  

EXHIBITS:

  

Exhibit A – Form of Assignment and Assumption

  

Exhibit B – Form of Increasing Lender Supplement

  

Exhibit C – Form of Augmenting Lender Supplement

  

Exhibit D – List of Closing Documents

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of November 30, 2010 among ENDO
PHARMACEUTICALS HOLDINGS INC., the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, ROYAL BANK OF CANADA, as
Syndication Agent and BARCLAYS BANK PLC, as Documentation Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition Consideration” shall mean the sum of the cash purchase price for
any Permitted Acquisition payable at or prior to the closing date of such
Permitted Acquisition (and which, for the avoidance of doubt, shall not include
any purchase price adjustment, royalty, earnout, contingent payment or any other
deferred payment of a similar nature) plus the aggregate amount of Indebtedness
assumed on such date in connection with such Permitted Acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication and (ii) in the case of Loans by a Lender from its office or branch
in the United Kingdom, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Available Revolving Commitment” means, at any time, the aggregate
Revolving Commitments then in effect minus the Revolving Credit Exposure of all
the Lenders at such time.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Japanese Yen,
(iv) Pounds Sterling and (v) any other Foreign Currency agreed to by the
Administrative Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of



--------------------------------------------------------------------------------

doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Lender” is defined in Section 2.06(d).

“Applicable Percentage” means, (a) with respect to any Multicurrency Tranche
Lender in respect of a Multicurrency Tranche Credit Event, its Multicurrency
Tranche Percentage, (ii) with respect to any Dollar Tranche Lender in respect of
a Dollar Tranche Credit Event, its Dollar Tranche Percentage and (c) with
respect to any Term Lender, a percentage equal to a fraction the numerator of
which is such Lender’s Term Loan Commitment or, after funding the Term Loans,
the outstanding principal amount of the Term Loans and the denominator of which
is the aggregate outstanding amount of the Term Loans of all Term Lenders;
provided that in the case of Section 2.22 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Term Loan Commitment shall be disregarded in the
calculation.

“Applicable Pledge Percentage” means 100% but only 65% in the case of a pledge
by the Borrower or any Domestic Subsidiary of its Equity Interests in (a) a
Foreign Subsidiary or (b) a Foreign Holdco.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any Eurocurrency Term Loans, any ABR Revolving Loan, any ABR Term Loan or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency Spread
for Revolving Loans”, “Eurocurrency Spread for Term Loans”, “ABR Spread for
Revolving Loans”, “ABR Spread for Term Loans” or “Commitment Fee Rate”, as the
case may be, based upon the Leverage Ratio applicable on such date:

 

     Leverage
Ratio:    Commitment
Fee Rate     Eurocurrency
Spread for
Revolving
Loans     ABR Spread
for
Revolving
Loans     Eurocurrency
Spread for
Term Loans     ABR Spread
for Term
Loans   Category 1:    £ 0.75x      0.35 %      2.00 %      1.00 %      2.00 % 
    1.00 %  Category 2:    > 0.75x but £


1.50x

     0.40 %      2.25 %      1.25 %      2.25 %      1.25 %  Category 3:   
> 1.50x but £


2.25x

     0.50 %      2.50 %      1.50 %      2.50 %      1.50 %  Category 4:    >
2.25x      0.50 %      2.75 %      1.75 %      2.75 %      1.75 % 

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

2



--------------------------------------------------------------------------------

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s second full fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 4 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitments of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Revolving Commitments.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in,

 

3



--------------------------------------------------------------------------------

any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Endo Pharmaceuticals Holdings Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Class, Type and currency made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan made on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of the country of such Agreed Currency (and, if
the Borrowings or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in euro).

“CAM” means the mechanism for the allocation and exchange of interests in the
Specified Obligations and collections thereunder established under Article X.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article X.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in (h), (i) or (j) of Article VII in respect of the Borrower
or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Amount (determined on
the basis of Exchange Rates on the CAM Exchange Date) of the Specified
Obligations owed to such Lender immediately prior to the CAM Exchange Date and
(b) the denominator of which shall be the Dollar Amount (as so determined) of
the Specified Obligations owed to all the Lenders.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated

 

4



--------------------------------------------------------------------------------

balance sheet of the Borrower and its Subsidiaries prepared in accordance with
GAAP but excluding (i) expenditures made in connection with any replacement,
substitution or restoration of property as a result of any involuntary loss of
title, any involuntary loss of, damage to or any destruction of, or any
condemnation or other taking (including by any Governmental Authority) of, any
property of the Borrower or any of its Subsidiaries, (ii) expenditures
constituting consideration for any Permitted Acquisitions, (iii) expenditures
constituting interest capitalized during such period, (iv) expenditures that are
accounted for as capital expenditures of such Person and that actually are paid
for by a third party and for which no Loan Party has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other person and (v) the purchase price of equipment
that is purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that Borrower shall have deposited in the LC Collateral Account, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 105% of the LC Exposure as of such date plus any accrued
and unpaid interest thereon pursuant to such documentation and arrangements as
are reasonably satisfactory to the Administrative Agent. “Cash Collateralize”
shall have the correlative meaning.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated; or (c) the occurrence of
a change in control, or other similar provision, as defined in any agreement or
instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing) other than Indebtedness permitted under Section 6.01(q).

“Change in Law” means (a) the adoption of any law, rule or regulation (including
any rules or regulations issued under or implementing any existing law) after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Multicurrency Tranche
Revolving Loans, Dollar Tranche Revolving Loans, Term Loans or Swingline Loans
and (b) any Commitment, refers to whether such Commitment is a Multicurrency
Tranche Commitment, a Dollar Tranche Commitment or a Term Loan Commitment.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired and wherever located, that may at any
time be or become subject to a security interest or Lien in favor of
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations; provided that Collateral shall exclude Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, and shall also include, without
limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, loan agreements, notes, guarantees, subordination agreements,
intercreditor agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether heretofore, now, or hereafter executed by the Borrower or
any of its Subsidiaries and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Multicurrency Tranche Revolving Commitment, Dollar Tranche Commitment and Term
Loan Commitment. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Computation Date” is defined in Section 2.04.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary, unusual or non-recurring non-cash expenses
or losses incurred other than in the ordinary course of business, (vi) non-cash
expenses related to stock based compensation, (vii) fees and expenses directly
incurred or paid in connection with the Transactions, the acquisition of
Qualitest or, any other Permitted Acquisition to the extent (A) not in excess of
$40,000,000 for each such Permitted Acquisition and (B) the aggregate amount of
all such fees and expenses does not exceed $200,000,000 during any fiscal year,
(viii) any non-recurring charges, costs, fees and expenses directly incurred or
paid directly as a result of discontinued operations (other than such charges,
costs, fees and expenses to the extent constituting losses arising from such
discontinued operations), (ix) all settlement payments paid to Governmental
Authorities in connection with any investigation (to the extent in effect on,
and disclosed in the Borrower’s public filings with the SEC, on the Effective
Date) of the United States Department of Health and Human Services, Office of
Inspector General (OIG), (x) any unrealized losses in respect of Swap
Agreements, (xi) any other extraordinary, unusual or non-recurring cash charges
or expenses incurred outside of the ordinary course of business to the extent
not in excess of $25,000,000 during any fiscal year, (xii) Permitted Acquisition
Milestone Payments and Qualified Milestone Payments and (xiii) the aggregate
amount of all other non-cash charges, expenses or losses reducing Consolidated
Net Income during such period, minus, to the extent included in Consolidated Net
Income, (1) interest income, (2) income tax credits and refunds (to the extent
not netted from tax expense), (3) any cash payments made during such period in
respect of items described in clauses (v), (vi) or (xiii) above subsequent to
the fiscal quarter in which the relevant non-cash expenses or losses were
incurred, (4) any non-recurring income or gains directly as a result of
discontinued operations, (5) any unrealized income or gains in respect of Swap
Agreements and (6) extraordinary, unusual or non-recurring income or gains
realized other than in the ordinary course of business, all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis.
For the avoidance of doubt, the foregoing additions to, and subtractions from,
Consolidated

 

6



--------------------------------------------------------------------------------

EBITDA shall not give effect to any items attributable to the JV Subsidiaries.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b) as if
such Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries (other than the JV Subsidiaries) calculated on a
consolidated basis for such period with respect to all outstanding Indebtedness
of the Borrower and its Subsidiaries allocable to such period in accordance with
GAAP (including, without limitation, all commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers acceptance
financing and net costs and benefits under interest rate Swap Agreements to the
extent such net costs and benefits are allocable to such period in accordance
with GAAP) but shall exclude, to the extent otherwise included in the
calculation of Consolidated Interest Expense for the applicable period, without
duplication, (i) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense,
(ii) unrealized gains and losses with respect to any Swap Agreement related to
interest rates, (iii) non-cash interest expense arising from the accretion of
debt discount or pay-in-kind interest expense with respect to any Indebtedness
permitted under Section 6.01 and (iv) any interest expense of Ledgemont for any
period prior to the Effective Date. In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition (other than a Drug
Acquisition) or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries (other than the JV Subsidiaries)
calculated in accordance with GAAP on a consolidated basis (without duplication)
for such period plus the aggregate amount of cash dividends or other cash
distributions actually paid to the Borrower or any Subsidiary (other than a JV
Subsidiary) by the JV Subsidiaries during such period; provided that there shall
be excluded (i) any income (or loss) of any Person other than the Borrower or a
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Borrower or any wholly-owned Subsidiary of
the Borrower and (ii) any income (or loss) of Ledgemont for any period prior to
the Effective Date.

“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Borrower and its Subsidiaries (other than the JV Subsidiaries) (less applicable
reserves and other properly deductible items) after deducting therefrom (to the
extent otherwise included therein) (a) all current liabilities (other than
Borrowings under this Agreement or current maturities of long-term
Indebtedness), and (b) all goodwill, trade names, trademarks, patents,
unamortized debt discount and expense and other intangible assets, all computed
on a consolidated basis in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries (other than the JV
Subsidiaries) calculated in accordance with GAAP on a consolidated basis as of
such date.

 

7



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries (other than the JV Subsidiaries) that is of a type that would be
reflected on a consolidated balance sheet of the Borrower prepared as of such
time in accordance with GAAP and (b) Indebtedness of the type referred to in
clause (a) hereof of another Person guaranteed by the Borrower or any of its
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized signatory of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Disposition Consideration” means (i) for any sale, transfer, lease or
disposition (other than an Exclusive License), the aggregate fair market value
of any assets sold, transferred, leased or otherwise disposed of and (ii) for
any Exclusive License, the aggregate cash payment paid to the Borrower or any
Subsidiary on or prior to the consummation of the Exclusive License (and which,
for the avoidance of doubt, shall not include any royalty, earnout, contingent
payment or any other deferred payment that may be payable thereafter).

 

8



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or

(c) is or may be redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is or may be required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

in each case, on or prior to the date that occurs 91 days after the Maturity
Date.

“Documentation Agent” means Barclays Bank plc in its capacity as documentation
agent for the credit facility evidenced by this Agreement.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment, if any, of such Dollar Tranche Lender to make Dollar Tranche
Revolving Loans and to acquire participations in Dollar Tranche Letters of
Credit and Swingline Loans hereunder, as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Dollar Tranche Lender’s Dollar Tranche Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such Dollar
Tranche Lender shall have assumed its Dollar Tranche Commitment, as applicable.
The aggregate principal amount of the Dollar Tranche Commitments on the
Effective Date is $56,944,447.

“Dollar Tranche Credit Event” means a Dollar Tranche Revolving Borrowing, the
issuance of a Dollar Tranche Letter of Credit, an LC Disbursement with respect
to a Dollar Tranche Letter of Credit or any of the foregoing.

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrower at such time. The Dollar Tranche LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

 

9



--------------------------------------------------------------------------------

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or
holding Dollar Tranche Revolving Loans.

“Dollar Tranche Letter of Credit” means any letter of credit issued under the
Dollar Tranche Commitments pursuant to this Agreement.

“Dollar Tranche Percentage” the percentage equal to a fraction the numerator of
which is such Lender’s Dollar Tranche Commitment and the denominator of which is
the aggregate Dollar Tranche Commitments of all Dollar Tranche Lenders (if the
Dollar Tranche Commitments have terminated or expired, the Dollar Tranche
Percentages shall be determined based upon the Dollar Tranche Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Dollar Tranche Commitment shall be disregarded in the calculation.

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans.

“Dollar Tranche Revolving Credit Exposure” means, with respect to any Dollar
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Dollar Tranche Lender’s Dollar Tranche Revolving Loans
and its Dollar Tranche LC Exposure and its Swingline Exposure at such time.

“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Lender
pursuant to Section 2.01(a). Each Dollar Tranche Revolving Loan shall be a
Eurocurrency Revolving Loan denominated in Dollars or an ABR Revolving Loan
denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market, (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Representations” the meaning assigned to such term in
Section 4.01(m).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment, including management or reclamation of natural
resources, and the management, Release or threatened Release of any Hazardous
Material or to occupational health and safety matters, as such occupational
health and safety matters relate to exposure or handling of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any

 

10



--------------------------------------------------------------------------------

Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include Indebtedness for
borrowed money which is convertible into Equity Interests.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan
other than the PBGC premiums due but not delinquent under Section 4007 of ERISA;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets” means (a) motor vehicles and other equipment subject to a
certificate of title statute, (b) leasehold interests in real property,
(c) assets subject to a Lien securing Capital Lease Obligations, Synthetic Lease
Obligations or purchase money debt obligations, in each case permitted
hereunder, if the contract or other agreement in which such Lien is granted
prohibits the creation of any other Lien on such assets (other than to the
extent that any such prohibition would be rendered ineffective pursuant to the
UCC of any relevant jurisdiction or any other applicable law); provided that
such asset (i) will be an Excluded Asset only to the extent and for so long as
the consequences specified above will result and (ii) will cease to be an
Excluded Asset and will become subject to the Lien granted under the Security
Agreement, immediately and automatically, at such time as such consequences will
no longer result, (d) any fee-owned real property with an appraised value of
less than $20,000,000, (e) any lease, license, contract, property right or
agreement to which any Loan Party is a party or any of its rights or interests
thereunder if and only for so long as the grant of a Lien hereunder is
prohibited by any law, rule or regulation or will constitute or result in a
breach, termination or default, or requires any consent not obtained, under any
such lease, license, contract, property right or agreement (other than to the
extent that any such applicable law, rule, regulation or term would be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
applicable law); provided that such lease, license, contract, property right or
agreement will be an Excluded Asset only to the extent and for so long as the
consequences specified above will result and will cease to be an Excluded Asset
and will become subject to the Lien granted under the Security Agreement,
immediately and automatically, at such time as such consequences will no longer
result, (f) any portion of the issued and outstanding Equity Interests of a
Pledge Subsidiary not required to be subject to a perfected lien in favor of the
Administrative Agent in accordance with Section 5.09(b), (g) any applications
for trademarks or service marks filed in the United States Patent and Trademark
Office (“PTO”), or any successor office thereto pursuant to 15 U.S.C. §1051
Section 1(b) unless and until evidence of use of the mark in interstate commerce
is submitted to the PTO pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d)
and (h) Equity Interests in entities where a Loan Party holds 50% or less of the
outstanding Equity Interests of such entity, to the extent a pledge of such
Equity Interests is prohibited by the organizational documents or agreements
with the other equity holders of such entity.

 

12



--------------------------------------------------------------------------------

“Excluded JV Subsidiaries” means any Domestic Subsidiary that is a JV Subsidiary
to the extent the organizational documents of such Subsidiary prohibit such
Subsidiary from acting as a Subsidiary Guarantor.

“Excluded Taxes” means, with respect to any payments made to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a), (d) any Taxes attributable to such Person’s failure to comply
with Section 2.17(f), (e) any Taxes imposed as a result of such Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction by a final and nonappealable judgment) and (f) any withholding tax
that is imposed pursuant to FATCA.

“Exclusive License” means any license with a term greater than five (5) years
and made on an exclusive basis. “Exclusively License” shall have the correlative
meaning.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 16, 2009, by and among the Borrower, the lenders from time to time
parties thereto and JPMorgan Chase Bank, N.A. as administrative agent
thereunder, as amended, restated, supplemented or otherwise modified prior to
the Effective Date.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations promulgated or official interpretations thereunder.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

13



--------------------------------------------------------------------------------

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

“Foreign Holdco” means any Domestic Subsidiary that (i) has assets substantially
all of which consist of stock of a controlled foreign corporation (as defined in
Section 957 of the Code), (ii) does not conduct any business or operations
(other than (a) ownership and acquisition of such corporations, (b) performance
of obligations under, and in connection with, the Loan Documents, (c) actions
required to maintain its existence and (d) activities incidental to its
maintenance and continuance of the foregoing activities) and (iii) does not have
any assets and liabilities (other than ownership of such corporations and bank
accounts and immaterial liabilities incidental to such ownership and its
existence).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the

 

14



--------------------------------------------------------------------------------

instrument embodying such Guarantee, unless such primary payment obligation and
the maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of the Guarantee shall be such
guaranteeing Person’s maximum reasonably possible liability in respect thereof
as reasonably determined by the Borrower in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of similar nature regulated pursuant to any Environmental
Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments or
other arrangements representing acquisition consideration, in each case entered
into in connection with an acquisition, but excluding (i) accounts payable not
more than 60 days overdue incurred in the ordinary course of business,
(ii) deferred compensation and (iii) any purchase price adjustment, royalty,
earnout, contingent payment or deferred payment of a similar nature incurred in
connection with an acquisition), (e) all Capital Lease Obligations and Synthetic
Lease Obligations of such Person, (f) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such obligations shall be deemed to be in an
amount equal to the lesser of (i) the amount of such Indebtedness and (ii) fair
market value of such property at the time of determination (in the Borrower’s
good faith estimate), (i) all Guarantees by such Person of Indebtedness of
others and (j) all Disqualified Equity Interests. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payments made by or on account of any obligation of the Borrower
hereunder, and Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
October 2010 relating to the Borrower and the Transactions.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

 

15



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if acceptable to all Lenders, nine or twelve months thereafter),
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i); provided that, solely with respect to the Existing Letters of
Credit issued by Royal Bank of Canada, Royal Bank of Canada shall be deemed to
be an Issuing Bank (and each reference in this Agreement to the “Issuing Bank”
solely when made in respect of the Existing Letters of Credit issued by Royal
Bank of Canada, shall be deemed to refer to Royal Bank of Canada). The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Japanese Yen” means the lawful currency of Japan.

“JV Subsidiary” means any Subsidiary that is not a wholly owned Subsidiary and
that is a joint venture with a third party unaffiliated with the Borrower or any
other Subsidiary. The treatment of any JV Subsidiary as a Subsidiary hereunder
shall be subject to the terms set forth in the definition of Subsidiary.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Multicurrency
Tranche Lender at any time shall be its Multicurrency Tranche Percentage of the
total Multicurrency Tranche LC Exposure at such time and the LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

 

16



--------------------------------------------------------------------------------

“Ledgemont” means Ledgemont Royalty Sub LLC, a Delaware limited liability
company.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the date of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the date of) the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, at any time the same is to be determined, the sum of
(a) unencumbered cash and Permitted Investments held by the Borrower and its
Subsidiaries, plus (b) the Aggregate Available Revolving Commitment hereunder at
such time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, any intercreditor agreements and
subordination agreements, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter

 

17



--------------------------------------------------------------------------------

whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Revolving Lenders, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposures and the unused aggregate
Revolving Commitments at such time and (ii) in the case of the Term Lenders,
Lenders holding outstanding Term Loans representing more than 50% of all Term
Loans outstanding at such time.

“Mandatory Cost” is described in Schedule 2.02.

“Material Acquisition” means any Permitted Acquisition (other than a Drug
Acquisition) that involves the payment of Acquisition Consideration by the
Borrower and its Subsidiaries in excess of $75,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that involves
payment of Disposition Consideration to the Borrower or any of its Subsidiaries
in excess of $75,000,000.

“Material Domestic Subsidiary” means each Domestic Subsidiary (other than
Excluded JV Subsidiaries) (i) which, as of the most recent fiscal quarter of the
Borrower, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01,
contributed greater than five percent (5%) of the Borrower’s Consolidated EBITDA
for such period or (ii) which contributed greater than five percent (5%) of the
Borrower’s Consolidated Total Assets as of such date; provided that, if at any
time the aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA for any such
period or ten percent (10%) of Consolidated Total Assets as of the end of any
such fiscal quarter, the Borrower (or, in the event the Borrower has failed to
do so within twenty (20) days, the Administrative Agent) shall designate
sufficient Domestic Subsidiaries (other than Excluded JV Subsidiaries) as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than five percent (5%) of the
Borrower’s Consolidated EBITDA for such period or (ii) which contributed greater
than five percent (5%) of the Borrower’s Consolidated Total Assets as of such
date; provided that, if at any time the aggregate amount of Consolidated EBITDA
or Consolidated Total Assets attributable to all Foreign Subsidiaries that are
not Material Foreign Subsidiaries exceeds ten percent (10%) of the Borrower’s
Consolidated EBITDA for any such period or ten percent (10%) of the Borrower’s
Consolidated Total Assets as of the end of any such fiscal quarter, the Borrower
(or, in the event the Borrower has failed to do so within twenty (20) days, the
Administrative Agent) shall designate sufficient Foreign Subsidiaries as
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Foreign Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Material Domestic Subsidiary and each Material
Foreign Subsidiary.

“Maturity Date” means November 30, 2015.

“Milestone Payments” means payments made under contractual arrangements existing
during the period of twelve months ending on the Effective Date or contractual
arrangements arising thereafter, in each case in connection with any Permitted
Acquisition to sellers (or licensors) of the assets or Equity Interests acquired
(or licensed) therein based on the achievement of specified revenue, profit or
other performance targets (financial or otherwise).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, title insurance, flood
certifications and flood insurance, opinions of counsel, surveys, appraisals and
environmental reports and other similar information and related certifications
as are requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

“Multicurrency Tranche Commitment” means, with respect to each Multicurrency
Tranche Lender, the commitment, if any, of such Multicurrency Tranche Lender to
make Multicurrency Tranche Revolving Loans and to acquire participations in
Multicurrency Tranche Letters of Credit hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section

 

19



--------------------------------------------------------------------------------

2.09, (b) increased from time to time pursuant to Section 2.20 and (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Multicurrency Tranche
Lender’s Multicurrency Tranche Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Multicurrency Tranche Lender shall have
assumed its Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the Multicurrency Tranche Commitments on the Effective Date
is $443,055,553.

“Multicurrency Tranche Credit Event” means a Multicurrency Tranche Revolving
Borrowing, the issuance of a Multicurrency Letter of Credit, an LC Disbursement
with respect to a Multicurrency Tranche Letter of Credit or any of the
foregoing.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or holding Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Letter of Credit” means any letter of credit issued under
the Multicurrency Tranche Commitments pursuant to this Agreement.

“Multicurrency Tranche Percentage” the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments have
terminated or expired, the Multicurrency Tranche Percentages shall be determined
based upon the Multicurrency Tranche Commitments most recently in effect, giving
effect to any assignments); provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Multicurrency
Tranche Commitment shall be disregarded in the calculation.

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, and without duplication, the sum of
the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans and its Multicurrency Tranche LC Exposure
at such time.

“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Lender pursuant to Section 2.01(b). Each Multicurrency Tranche Revolving
Loan shall be a Eurocurrency Loan denominated in an Agreed Currency or an ABR
Loan denominated in Dollars.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment

 

20



--------------------------------------------------------------------------------

receivable or purchase price adjustment receivable or otherwise, but excluding
any interest payments), but only as and when received, (ii) in the case of a
casualty, insurance proceeds and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a Sale and Leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer), provided that on the date
on which such reserve is no longer required to be maintained, the remaining
amount of such reserve shall then be deemed to be Net Proceeds.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

21



--------------------------------------------------------------------------------

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Subsidiary of Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line (including rights in respect of any drug or other
pharmaceutical product) or line of business of), any Person, or any Exclusive
License of rights to a drug or other product line, in a single transaction or a
series of related transactions if (a) (i) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person (including each
subsidiary of such Person to the extent such subsidiary was wholly-owned by such
Person immediately prior to the purchase or acquisition), upon the consummation
of such purchase or acquisition, will be a wholly-owned Subsidiary (including as
a result of a merger or consolidation between the Borrower or any Subsidiary and
such Person, with, in the case of a merger or consolidation involving the
Borrower, the Borrower being the surviving entity) or (ii) in the case of any
purchase, license or other acquisition of other assets, such assets will be
owned and/or licensed by the Borrower or a wholly-owned Subsidiary; (b) the
business of such Person, or the business conducted with such assets, as the case
may be, constitutes a business permitted by Section 6.03(b); (c) at the time of
and immediately after giving effect (including pro forma effect) to any such
purchase, license or other acquisition, (i) no Default shall have occurred and
be continuing, (ii) the Borrower shall be in compliance with the covenants set
forth in Section 6.12 on a pro forma basis in accordance with Section 1.04(b)
(without any pro forma adjustment to Consolidated EBITDA for any Drug
Acquisition), (iii) if the Acquisition Consideration with respect thereto
exceeds $50,000,000, the Borrower shall have delivered to the Administrative
Agent a certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all the requirements
set forth in this definition have been satisfied with respect to such purchase
or other acquisition, together, except in the case of a Drug Acquisition, with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clause (c)(ii) above and (d) below, as applicable; and (d) after
giving effect (on a pro forma basis in accordance with Section 1.04(b), but
without any pro forma adjustment to Consolidated EBITDA for any Drug
Acquisition) to any such purchase, license or other acquisition, the Leverage
Ratio shall not exceed 2.75 to 1.0.

“Permitted Acquisition Milestone Payment” means a Milestone Payment arising
pursuant to a Permitted Acquisition so long as after giving effect (on a pro
forma basis, but without any pro forma adjustment to Consolidated EBITDA for
such Milestone Payment) to any such Milestone Payment, the Leverage Ratio shall
not exceed 2.75 to 1.0.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04 and Liens for unpaid utility charges;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than forty-five (45) days or
are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or employment laws or to secure other public, statutory or
regulatory obligations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII or securing appeal or surety bonds
related to such judgments;

 

22



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness; and

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business.

“Permitted Foreign Entities” means any First Tier Foreign Subsidiary which is a
Material Foreign Subsidiary.

“Permitted Foreign Loan” means a loan made by the Borrower or a Loan Party to
any Permitted Foreign Entity after the date hereof that satisfies the following
requirements: (a) the proceeds of such loan are used to finance an acquisition
permitted under clause (b) or (p) of Section 6.04; (b) such loan is evidenced by
a promissory note of such Permitted Foreign Entity; and (c) such promissory note
is delivered and pledged to the Administrative Agent pursuant to the Security
Agreement, and is accompanied by a certificate of a responsible officer of the
issuer representing that such promissory note constitutes a valid and binding
obligation of such issuer.

“Permitted Indebtedness” means Indebtedness (including Subordinated
Indebtedness) of the Borrower or its Subsidiaries and any Permitted Refinancing
Indebtedness in respect of any such Indebtedness; provided that (i) both
immediately prior to and after giving effect (including pro forma effect)
thereto, no Default or Event of Default shall exist or result therefrom,
(ii) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
91 days after the Maturity Date (it being understood that any provision
requiring an offer to purchase such Indebtedness as a result of a change of
control or asset sale shall not violate the foregoing restriction), (iii) such
Indebtedness is not guaranteed by any Subsidiary of the Borrower other than the
Subsidiary Guarantors (which guarantees, if such Indebtedness is subordinated,
shall be expressly subordinated to the Secured Obligations on terms not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness) and (iv) the aggregate principal amount of Indebtedness permitted
to be issued or incurred under this definition during such time as the Leverage
Ratio equals or exceeds 2.75 to 1.0 (whether prior to or after giving effect
(including pro forma effect) thereto), shall be limited to the greater of
(x) $500,000,000 and (y) 10% of Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending as of the last day of the most recent
fiscal quarter for which Financials have been delivered at any time (it being
understood and agreed that, for the avoidance of doubt, Indebtedness incurred
during such time when the Leverage Ratio is less than 2.75 to 1.0 (whether prior
to or after giving effect (including pro forma effect) thereto) shall be
excluded from the limitation in this clause (iv)).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

23



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes;

(g) investments in auction rate securities to the extent held by the Borrower or
any Subsidiary on the Effective Date; and

(h) any other cash equivalent investments permitted by the Borrower’s investment
policy as such policy is in effect and as disclosed to the Administrative Agent
prior to the Effective Date and as such policy may be amended, restated,
supplemented or otherwise modified from time to time with the consent of the
Administrative Agent.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness under any
Permitted Indebtedness being Refinanced (or previous refinancings thereof
constituting Permitted Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced (plus unpaid accrued interest and premium thereon,
any committed or undrawn amounts and underwriting discounts, fees, commissions
and expenses, associated with such Permitted Refinancing Indebtedness), (b) the
final maturity date of such Permitted Refinancing Indebtedness is no earlier
than the date that is 91 days after the Maturity Date (it being understood that,
in each case, any provision requiring an offer to purchase such Indebtedness as
a result of a change of control or asset sale shall not violate the foregoing
restriction), (c) if the Indebtedness (including any Guarantee thereof) being
Refinanced is by its terms subordinated in right of payment to the Secured
Obligations, such Permitted Refinancing Indebtedness (including any Guarantee
thereof) shall be subordinated in right of payment to the Secured Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, taken as a whole (as
determined in good faith by the board of directors of the Borrower), (d) such
Permitted Refinancing Indebtedness contains mandatory redemption (or similar
provisions), covenants and events of default and is benefited by guarantees, if
any, which are customary for Indebtedness of such type (reasonably determined in
good faith by the board of directors of the Borrower), (e) no Permitted
Refinancing Indebtedness shall have obligors or contingent obligors that were
not obligors or contingent obligors (or that would not have been required to
become obligors or

 

24



--------------------------------------------------------------------------------

contingent obligors) in respect of the Indebtedness being Refinanced and (f) if
the Indebtedness being Refinanced is secured, such Permitted Refinancing
Indebtedness may be secured on terms no less favorable, taken as a whole, to the
Secured Parties than those contained in the documentation (including any
intercreditor agreement) governing the Indebtedness being Refinanced (reasonably
determined in good faith by the board of directors of the Borrower); provided,
that any Lien on Collateral securing such Indebtedness shall be subordinated to
the Liens granted under the Loan Documents pursuant to the terms of
subordination and intercreditor agreements reasonably satisfactory to the
Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any
Subsidiary described in Section 6.03(a)(xvi) (other than Net Proceeds which,
together with the aggregate amount of Net Proceeds received from all such sales,
transfers or other dispositions occurring in the same fiscal year of the
Borrower, do not exceed $25,000,000); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary with a fair market value immediately
prior to such event greater than $25,000,000; or

(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness (other
than Loans), other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualified Milestone Payment” means a Milestone Payment made by the Borrower in
compliance with Section 6.04(v) and which the Borrower has designated to be
added back to Consolidated EBITDA pursuant to clause (xii) of the definition
thereof as a Qualified Milestone Payment.

“Qualitest” means Generics International (US Parent), Inc. (doing business as
Qualitest Pharmaceuticals), a Delaware corporation.

“Qualitest Acquisition” means the acquisition by the Borrower, directly or
indirectly, of all of the issued and outstanding Equity Interests of Qualitest.

 

25



--------------------------------------------------------------------------------

“Qualitest Acquisition Agreement” means the Stock Purchase Agreement dated as of
September 28, 2010 by and among Endo Pharmaceuticals Inc., the Borrower,
Qualitest and Apax Quartz (Cayman) L.P., together with all exhibits, schedules
and disclosure letters thereto.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration of Hazardous
Materials into the environment (including, without limitation, ambient air,
surface water, groundwater and surface or subsurface strata).

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Responsible Officer” means the chief executive officer, president, an executive
vice president or senior vice president or a Financial Officer of the Borrower.

“Restricted Milestone Payment” means any Milestone Payment which the Borrower
has designated to be added back to Consolidated EBITDA pursuant to clause
(xii) of the definition thereof as a Qualified Milestone Payment.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Revolving Commitment” means a Dollar Tranche Commitment or a Multicurrency
Tranche Commitment and “Revolving Commitments” means both the Dollar Tranche
Commitments and the Multicurrency Tranche Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans and its LC Exposure and
Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

26



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time and any successor statute.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person.

“Specified Obligations” means Obligations consisting of the principal of and
interest on outstanding Loans, reimbursement obligations in respect of LC
Disbursements and any interest with respect thereto, and fees.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (but limited to the first sentence thereof), 3.02, 3.08, 3.12,
3.16 and 3.17.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents, and includes the 2008 Subordinated Convertible Notes.

 

27



--------------------------------------------------------------------------------

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness, and includes the 2008
Subordinated Convertible Notes Indenture.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

“Subsidiary” means any subsidiary of the Borrower; provided that for purposes of
Articles V, VI and VII (and application of definitions therein), references to a
“Subsidiary” or to “Subsidiaries” shall be deemed to exclude any JV
Subsidiaries; provided further that, no later than thirty (30) days after the
end of each fiscal quarter of the Borrower, the Borrower may designate any JV
Subsidiary as a Subsidiary hereunder for all purposes (it being understood and
agreed that any JV Subsidiary so designated as a Subsidiary may not be
subsequently redesignated as a JV Subsidiary).

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is party to
the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Dollar Tranche Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

28



--------------------------------------------------------------------------------

“Syndication Agent” means Royal Bank of Canada in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations. For purposes of Section 6.02, a Synthetic Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $400,000,000 on the date of this Agreement. After funding the Term
Loans, each reference to a Term Lender’s Term Loan Commitment shall refer to
that Term Lender’s Applicable Percentage of the Term Loans.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01(c).

“Termination Date” means (i) the date that is six (6) months from September 27,
2010 (as such date may be extended pursuant to this definition, the “Final
Date”); or (ii) that date that is nine (9) months from October 18, 2010, if on
the Final Date the conditions to the closing of the Qualitest Acquisition (the
“Closing”) set forth in Section 8.1(a) of the Qualitest Acquisition Agreement
shall not have been satisfied but all other conditions to Closing set forth in
Article VIII of the Qualitest Acquisition Agreement shall be satisfied or waived
or by their terms cannot be satisfied until or immediately preceding the Closing
(but which conditions would be satisfied if the date and time of the Closing
were the Final Date).

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following comprises a separate Tranche:
(a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving Loans and
Multicurrency Tranche Letters of Credit, (b) Dollar Tranche Commitments, Dollar
Tranche Revolving Loans, Dollar Tranche Letters of Credit and Swingline Loans
and (c) Term Loan Commitments and Term Loans.

 

29



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder and the consummation of the Qualitest Acquisition.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“2008 Subordinated Convertible Notes” means the 1.75% convertible senior
subordinated notes due April 15, 2015, issued by the Borrower under the 2008
Subordinated Convertible Notes Indenture.

“2008 Subordinated Convertible Notes Indenture” means the Indenture dated as of
April 15, 2008, between the Borrower and The Bank of New York, as trustee, under
which the 2008 Subordinated Convertible Notes are outstanding.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Dollar Tranche Revolving Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,

 

30



--------------------------------------------------------------------------------

restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein, (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income”, without giving effect to the financial
condition, results and performance of the JV Subsidiaries.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition or
issuance, incurrence or assumption of Indebtedness shall be calculated after
giving pro forma effect thereto immediately after giving effect to such
acquisition, disposition or issuance, incurrence or assumption of Indebtedness
(and to any other such transaction consummated since the first day of the period
for which such pro forma computation is being made and on or prior to the date
of such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending on September 30, 2010), and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related incurrence or reduction of Indebtedness and any related
cost savings, operating expense reductions and synergies, all in accordance with
(and, in the case of cost savings, operating expense reductions and synergies,
to the extent permitted by) Article 11 of Regulation S-X under the Securities
Act unless otherwise agreed to by the Administrative Agent. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Swap Agreement applicable to such Indebtedness).

 

31



--------------------------------------------------------------------------------

SECTION 1.05. Status of Obligations. The Secured Obligations are hereby
designated as “Designated Senior Debt” for purposes of the 2008 Subordinated
Convertible Notes and the 2008 Subordinated Convertible Notes Indenture. In the
event that the Borrower or any other Loan Party shall at any time issue or have
outstanding any other Subordinated Indebtedness, the Borrower shall take or
cause such other Loan Party to take all such actions as shall be necessary to
cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such other Subordinated Indebtedness is outstanding and are further
given all such other designations as shall be required under the terms of any
such Subordinated Indebtedness in order that the Lenders may have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Dollar Tranche Lender agrees to make Dollar Tranche Revolving Loans to
the Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Dollar
Tranche Revolving Credit Exposure exceeding such Lender’s Dollar Tranche
Commitment or (ii) the sum of the total Dollar Tranche Revolving Credit
Exposures exceeding the aggregate Dollar Tranche Commitments, (b) each
Multicurrency Tranche Lender agrees to make Multicurrency Tranche Revolving
Loans to the Borrower in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Multicurrency Tranche Revolving Credit Exposure exceeding such Lender’s
Multicurrency Tranche Commitment or (ii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments and (c) each
Term Lender with a Term Loan Commitment agrees to make a Term Loan to the
Borrower in Dollars on the Effective Date, in an amount equal to such Lender’s
Term Loan Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Dollar Tranche Revolving Loans and Multicurrency Tranche Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the relevant Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in
Section 2.10.

 

32



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Dollar Tranche Revolving Borrowing, each
Multicurrency Tranche Revolving Borrowing and each Term Loan Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency other than Japanese Yen and ¥50,000,000
in the case of Japanese Yen) and not less than $2,000,000 (or, if such Borrowing
is denominated in a Foreign Currency, 2,000,000 units of such currency other
than Japanese Yen and ¥200,000,000 in the case of Japanese Yen). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Dollar
Tranche Commitments or the aggregate Multicurrency Tranche Commitments, as the
case may be, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower) not later than three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

 

33



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, if such Borrowing is a Revolving Borrowing, whether such
Borrowing is to be a Dollar Tranche Revolving Borrowing or Multicurrency Tranche
Revolving Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Multicurrency Tranche Eurocurrency Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Multicurrency Tranche
Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $30,000,000
or (ii) the Dollar Amount of the total Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative

 

34



--------------------------------------------------------------------------------

Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Dollar Tranche Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Dollar Tranche Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Dollar Tranche Lender, specifying in such notice
such Lender’s Dollar Tranche Percentage of such Swingline Loan or Loans. Each
Dollar Tranche Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Dollar Tranche Lender’s Dollar Tranche Percentage
of such Swingline Loan or Loans. Each Dollar Tranche Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Dollar Tranche Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Dollar Tranche Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Dollar Tranche Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Dollar Tranche Lenders. The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Dollar
Tranche Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case for its
own account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
The letters of credit identified on Schedule 2.06 (the “Existing Letters of
Credit”) shall be deemed to be “Letters of Credit” issued on the Effective Date
for all purposes of the Loan Documents. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if

 

35



--------------------------------------------------------------------------------

arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, whether
such Letter of Credit is a Multicurrency Tranche Letter of Credit or a Dollar
Tranche Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of the LC Exposure shall not exceed $30,000,000, (ii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Multicurrency Tranche
Revolving Credit Exposures shall not exceed the aggregate Multicurrency Tranche
Commitments and (iii) the sum of the total Dollar Tranche Revolving Credit
Exposures shall not exceed the aggregate Dollar Tranche Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the Issuing Bank pursuant to which the expiration date of such
Letter of Credit shall automatically be extended for consecutive periods of up
to twelve (12) months (but not to a date later than the date set forth in clause
(ii) above) (it being understood and agreed that the Existing Letters of Credit
issued by Royal Bank of Canada will not be so renewed to the extent that Royal
Bank of Canada has not already agreed to the renewal of such Letters of Credit
prior to the Effective Date).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender in respect of the
Tranche under which such Letter of Credit is issued (each such Revolving Lender,
an “Applicable Lender”), the Issuing Bank hereby grants to each Applicable
Lender, and each Applicable Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Applicable Lender’s
Applicable Percentage of the aggregate Dollar Amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Applicable Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Applicable
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing

 

36



--------------------------------------------------------------------------------

Bank made such LC Disbursement (or if the Issuing Bank shall so elect in its
sole discretion by notice to the Borrower, in such other Agreed Currency which
was paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal
to such LC Disbursement) not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than the Dollar Amount of $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Applicable Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Applicable Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Applicable Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Applicable Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Applicable Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by an Applicable Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Multicurrency Tranche Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Multicurrency Tranche
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other

 

37



--------------------------------------------------------------------------------

communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Applicable Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Applicable Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Applicable Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

38



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the Dollar Amount of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Borrower is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower. The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of a Majority in Interest of the
Revolving Lenders), be applied to satisfy other Secured Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.11(b), such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower as and to the extent that, after giving effect to
such return, the aggregate Revolving Credit Exposures would not exceed the
aggregate Revolving Commitments and no Default shall have occurred and be
continuing.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

 

39



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

40



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing and, if such Borrowing is a Revolving Borrowing, whether
the resulting Borrowing is to be a Dollar Tranche Borrowing or a Multicurrency
Tranche Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing (and any such Eurocurrency Borrowing denominated in a
Foreign Currency shall be redenominated in Dollars at the time of such
conversion) at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Effective Date and (ii) all other Commitments shall terminate
on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000, (ii) the Borrower shall not terminate or reduce the
Dollar Tranche Commitments if, after giving effect to any concurrent prepayment
of the Dollar Tranche Revolving Loans in accordance with Section 2.11, the
Dollar Amount of the sum of the total Dollar Tranche Revolving Credit Exposures
would exceed the aggregate Dollar Tranche Commitments and (iii) the Borrower
shall not terminate or reduce the Multicurrency Tranche Commitments if, after
giving effect to any concurrent prepayment of the Multicurrency Tranche
Revolving Loans in accordance with Section 2.11, the Dollar Amount of the sum of
the total Multicurrency Tranche Revolving Credit Exposures would exceed the
aggregate Multicurrency Tranche Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable;

 

41



--------------------------------------------------------------------------------

provided that a notice of termination of the Commitments of any Class delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or one or more other events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date in the currency of such Loan and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made; provided that on each date that a Dollar
Tranche Revolving Borrowing is made, the Borrower shall repay all Swingline
Loans then outstanding. The Borrower shall repay Term Loans on each date set
forth below in the aggregate principal amount set forth opposite such date (as
adjusted from time to time pursuant to Sections 2.11(a) and 2.11(d)):

 

Date

   Amount  

March 31, 2011

   $ 5,000,000   

June 30, 2011

   $ 5,000,000   

September 30, 2011

   $ 5,000,000   

December 31, 2011

   $ 7,500,000   

March 31, 2012

   $ 7,500,000   

June 30, 2012

   $ 7,500,000   

September 30, 2012

   $ 7,500,000   

December 31, 2012

   $ 10,000,000   

March 31, 2013

   $ 10,000,000   

June 30, 2013

   $ 10,000,000   

September 30, 2013

   $ 10,000,000   

December 31, 2013

   $ 10,000,000   

March 31, 2014

   $ 10,000,000   

June 30, 2014

   $ 10,000,000   

September 30, 2014

   $ 10,000,000   

December 31, 2014

   $ 15,000,000   

March 31, 2015

   $ 15,000,000   

June 30, 2015

   $ 15,000,000   

September 30, 2015

   $ 15,000,000   

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

42



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty but subject
to break funding payments required by Section 2.16), subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, each voluntary prepayment of
a Term Loan Borrowing shall be applied as directed by the Borrower and each
mandatory prepayment of a Term Loan Borrowing shall be applied in accordance
with Section 2.11(d). Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments pursuant
to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures of any Class (calculated, with respect to those
Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Commitments of such Class or (ii) solely as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Multicurrency Tranche Revolving Credit Exposures (so calculated)

 

43



--------------------------------------------------------------------------------

exceeds 105% of the aggregate Multicurrency Tranche Commitments, the Borrower
shall in each case immediately repay the applicable Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) of each Class to be less than or equal to the aggregate Commitments
of such Class.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Subsidiaries in respect of any
Prepayment Event, the Borrower shall, within one Business Day after such Net
Proceeds are received, prepay the Obligations as set forth in Section 2.11(d)
below in an aggregate amount equal to 100% of such Net Proceeds; provided that,
in the case of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, if the Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Borrower or
its relevant Subsidiaries intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 270 days after receipt of
such Net Proceeds, to acquire (or replace or rebuild) real property, equipment
or other tangible assets (excluding inventory) to be used in the business of the
Borrower and/or its Subsidiaries, and certifying that no Event of Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate;
provided further that to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 270 day period (or committed to be
applied by the end of the 270 day period and applied within 90 days after the
end of such 270 day period), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied.

(d) All such amounts pursuant to Section 2.11(c) shall be applied (i) first, to
prepay the next eight scheduled principal payments in respect of the Term Loans
in the order of maturity and (ii) second, to prepay the remaining scheduled
principal payments in respect of the Term Loans on a pro rata basis.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the Available Revolving Commitment of
such Revolving Lender during the period from and including the Effective Date to
but excluding the date on which the last of the Revolving Commitments
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
last of the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof; provided that any commitment fees accruing after
the date on which such Revolving Commitments terminate shall be payable on
demand. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which the last of such Revolving Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate per annum separately agreed upon by the Borrower and
the Issuing Bank on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by the Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the last of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the

 

44



--------------------------------------------------------------------------------

Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the last of the
Revolving Commitments terminate and any such fees accruing after the date on
which the such Revolving Commitments terminate shall be payable on demand. Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the applicable Revolving Lenders.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (i) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling, interest shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

45



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of any Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and any such Eurocurrency Borrowing shall be repaid on the
last day of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Revolving Borrowing denominated in a Foreign Currency, such
Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender or the Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Other Taxes and (C) Excluded Taxes
(including any change in the rate of Excluded Taxes)) with respect to this
Agreement, or any Loan made by it or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to the Administrative Agent, such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by the Administrative
Agent, such Lender or the Issuing Bank

 

46



--------------------------------------------------------------------------------

hereunder, whether of principal, interest or otherwise (including, without
limitation, pursuant to any conversion of any Borrowing denominated in an Agreed
Currency into a Borrowing denominated in any other Agreed Currency), then the
Borrower will pay to the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth, in reasonable
detail, the basis and calculation of the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which

 

47



--------------------------------------------------------------------------------

would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the calculations used by such
Lender to determine such amount or amounts, shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts under this
Section 2.16 incurred more than 180 days prior to the date that such Lender
notifies the Borrower of such amount and of such Lender’s intention to claim
compensation therefor.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes imposed on or incurred
by the Administrative Agent, a Lender or the Issuing Bank to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.

 

48



--------------------------------------------------------------------------------

(f) Each Lender and Administrative Agent that is a United States Person, as
defined in section 7701(a)(30) of the Code (other than Persons that are
corporations or otherwise exempt from United States backup withholding Tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law
or reasonably requested by the Borrower, to the Borrowers and the Administrative
Agent (as applicable), a properly completed and duly executed United States
Internal Revenue Form W-9 or any successor form, certifying that such Person is
exempt from United States backup withholding Tax on payments made hereunder.

(g) If a Lender or the Administrative Agent shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of
Indemnified Taxes or Other Taxes paid by the Borrower pursuant to this
Section 2.17, such Lender or Administrative Agent, as applicable, shall promptly
notify the Borrower of the availability of such refund claim and, if the Lender
or the Administrative Agent, as applicable, determines in its sole discretion
that making a claim for refund will not have an adverse effect on its Taxes or
business operations, shall, within 60 days after receipt of a request by the
Borrower, make a claim to such Governmental Authority for such refund. If the
Administrative Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(h) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) and the Borrower
for any Excluded Taxes, in each case attributable to such Lender that are paid
or payable by the Administrative Agent or the Borrower in connection with any
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes or Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(h) shall be paid within ten (10) days after the Administrative
Agent or the Borrower (as applicable) delivers to the applicable Lender a
certificate stating the amount of Taxes or Excluded Taxes so paid or payable by
the Administrative Agent or the Borrower (as applicable). Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be

 

49



--------------------------------------------------------------------------------

deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603 or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency Payment Office for such currency, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the applicable Lenders in
such Original Currency, then all payments to be made by the Borrower hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied on a pro rata basis
among the relevant Lenders under the Class of Loans being prepaid as specified
by the Borrower) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurocurrency Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrower shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such received
proceeds and payments to any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums due and payable under the Loan Documents, may be
paid from the proceeds of Borrowings made hereunder pursuant to Section 2.03.

 

50



--------------------------------------------------------------------------------

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the relevant Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or

 

51



--------------------------------------------------------------------------------

affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, or (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or (iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
increase the total Dollar Tranche Commitments or the total Multicurrency Tranche
Commitments or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum increments of $10,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $200,000,000. The Borrower may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Revolving Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Revolving Commitments, or to participate in such Incremental Term
Loans, or extend Revolving Commitments, as the case may be; provided that
(i) each Augmenting Lender, shall be subject to the approval of the Borrower and
the Administrative Agent (not to be unreasonably withheld or delayed) and
(ii) (x) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit B hereto, and
(y) in the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit C hereto. No consent
of any Lender (other than the Lenders participating in the increase or extension
of Revolving Commitments or any Incremental Term Loan) shall be required for any
increase in or extension of Revolving Commitments or Incremental Term Loans
pursuant to this Section 2.20. Increases, extensions and new Revolving
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in or extension of the Revolving Commitments (or in the
Revolving Commitment of any Lender) or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or

 

52



--------------------------------------------------------------------------------

waived by the Required Lenders and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis) with the covenants contained in Section 6.12 and (ii) the Administrative
Agent shall have received documents and legal opinions consistent with those
delivered on the Effective Date as to such legal matters as are reasonably
requested by the Administrative Agent. On the effective date of any increase in
the Revolving Commitments of any Class, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders of such Class, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of such Class of all the Lenders to equal its Dollar Tranche
Percentage or Multicurrency Tranche Percentage, as applicable, of such
outstanding Revolving Loans and (ii) the Borrower shall be deemed to have repaid
and reborrowed all outstanding Revolving Loans of such Class as of the date of
any increase in the Revolving Commitments of such Class (with such reborrowing
to consist of the Types of Revolving Loans of such Class, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. The Incremental Term
Loans (a) shall rank pari passu in right of payment with the Revolving Loans and
the Term Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans and the
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the Maturity Date may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only (other than with respect to prepayment
requirements) during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced, and may include fees, differently than the Revolving
Loans and the Term Loans. Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum

 

53



--------------------------------------------------------------------------------

originally due to such Lender or the Administrative Agent, as the case may be,
in the specified currency, the Borrower agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Default has occurred and is continuing: all or any part of the
Swingline Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Dollar Tranche Lenders in accordance with their respective Dollar
Tranche Percentages but only to the extent (A) the sum of all non-Defaulting
Lenders’ Dollar Tranche Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Dollar
Tranche Lenders’ Dollar Tranche Commitments and (B) each non-Defaulting Lender’s
Dollar Tranche Revolving Credit Exposure does not exceed such non-Defaulting
Lender’s Dollar Tranche Commitment; and all or any part of the Dollar Tranche LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Dollar Tranche Lenders in accordance with their respective Dollar Tranche
Percentages but only to the extent (C) the sum of all non-Defaulting Lenders’
Dollar Tranche Revolving Credit Exposures plus such Defaulting Lender’s Dollar
Tranche LC Tranche Exposure does not exceed the total of all non-Defaulting
Dollar Tranche Lenders’ Dollar Tranche Commitments and (D) each non-Defaulting
Lender’s Dollar Tranche Revolving Credit Exposure does not exceed such
non-Defaulting Lender’s Dollar Tranche Commitment; and all or any part of the
Multicurrency Tranche LC Exposure of such Defaulting Lender shall be reallocated
among the non-Defaulting Multicurrency Tranche Lenders in accordance with their
respective Multicurrency Tranche Percentages but only to the extent (E) the sum
of all non-Defaulting Lenders’ Multicurrency Tranche Revolving Credit Exposures
plus such Defaulting Lender’s Multicurrency Tranche LC Tranche Exposure does not
exceed the total of all non-Defaulting Multicurrency Tranche Lenders’
Multicurrency Tranche Commitments and (F) each non-Defaulting Lender’s
Multicurrency Tranche Revolving Credit Exposure does not exceed such
non-Defaulting Lender’s Multicurrency Tranche Commitment;

(ii) if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative

 

54



--------------------------------------------------------------------------------

Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (ii) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans (other than Swingline
Loans) and/or Multicurrency Tranche Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

 

55



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Material Subsidiaries is duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction) in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and (to the extent
the concept is applicable in such jurisdiction) is in good standing in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies each Subsidiary (other than Subsidiaries in respect of which the
Borrower and its Subsidiaries own less than 50% of the Equity Interests thereof)
as of the Effective Date, noting whether such Subsidiary is a Material
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Material Subsidiary are validly issued and outstanding and
fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 3.01 as owned by the Borrower or another Subsidiary are
owned, beneficially and of record, by the Borrower or any Subsidiary free and
clear of all Liens, other than Liens created under the Loan Documents. There are
no outstanding commitments or other obligations of any Material Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any Material
Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders. The Loan Documents to which each Loan Party
is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Material Subsidiaries or any order of
any Governmental Authority, (c) will not violate in any material respect or
result in a default under any indenture, material agreement or other material
instrument binding upon the Borrower or any of its Material Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Material Subsidiaries and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Material Subsidiaries, other than Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2009 reported on

 

56



--------------------------------------------------------------------------------

by Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended September 30, 2010,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Since December 31, 2009, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Material Subsidiaries
has good title to, or (to the knowledge of the Borrower) valid leasehold
interests in, all its real and personal property (excluding intellectual
property, which is considered in Section 3.05(b)) material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b) Each of the Borrower and its Material Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Material Subsidiaries does not (to the knowledge of the Borrower) infringe upon
the rights of any other Person, except for any such infringements (or ownership
or license issues) that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) Except as set
forth in Schedule 3.06 hereto and the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2009 and the Borrower’s Quarterly Report on Form
10-Q for the period ending September 30, 2010, there are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Material Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability or (iii) has received notice of any claim with respect
to any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Material Subsidiaries pending or, to their knowledge, threatened that have
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect. The hours worked by and payments made to employees of the Borrower and
its Material Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law relating to
such matters that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. All material payments due from the Borrower or any of
its Material Subsidiaries, or for which any claim may be made against the
Borrower or any of its Material Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as
liabilities on the books of the Borrower or such Subsidiary except to the extent
that the failure to do so has not resulted in, and could not reasonably be
expected to result in, a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any of its Material Subsidiaries is bound.

 

57



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in
Schedule 3.07 hereto, each of the Borrower and its Material Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all federal Tax returns and all other material Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, in each case, when taken together with all other such ERISA Events
for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. As of the Effective Date, and except as otherwise
disclosed in the Borrower’s public filings with the SEC prior to the Effective
Date, the Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which the Borrower or any Subsidiary is
subject, and all other matters known to the Borrower, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. All written or formally presented information, including the Information
Memorandum, other than any projections and information of a general economic or
general industry nature, furnished by or on behalf of, the Borrower or any
Subsidiary to the Administrative Agent, any of its Affiliates or any Lender
pursuant to or in connection with this Agreement or any other Loan Document,
taken as a whole together with all other written information so delivered on or
prior to any date of determination and all information contained in regular or
periodic reports filed by or on behalf of the Borrower with the SEC on or prior
to such date is (or will when furnished be) complete and correct in all material
respects and does not (or will not when furnished) contain any untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made; provided that, with respect
to forecasts or projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time so furnished and, if furnished prior to the
Effective Date, as of the Effective Date (it being understood by the
Administrative Agent and the Lenders that any such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower or its Subsidiaries, that no assurances can be given
that such projections will be realized and that actual results may differ
materially from such projections).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

58



--------------------------------------------------------------------------------

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

SECTION 3.16. Security Interest in Collateral. The Collateral Documents, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral covered thereby and (i) when the
Collateral constituting certificated securities (as defined in the UCC) is
delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the Liens under the Collateral Documents will constitute
a fully perfected security interest in all right, title and interest of the
pledgors thereunder in such Collateral, prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Documents will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral to the extent
perfection can be obtained by filing UCC financing statements, prior and
superior to the rights of any other Person, except for Liens permitted by
Section 6.02.

SECTION 3.17. Solvency. Immediately after the consummation of the Transactions
and immediately following the making of each Loan or the issuance of each Letter
of Credit made or issued and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis will exceed their consolidated debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries on a consolidated basis will not
have incurred any debts and liabilities, subordinated, contingent or otherwise,
that they do not believe that they will be able to pay as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Effective Date.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative

 

59



--------------------------------------------------------------------------------

Agent shall reasonably request in connection with the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit D.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan
Parties, (ii) Miller & Martin PLLC, local counsel in Georgia and (iii) Perkins
Coie LLP, local counsel in Washington, covering such matters relating to the
Loan Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. The Borrower hereby requests such counsels to deliver
such opinions.

(c) The Lenders shall have received (i) audited consolidated financial
statements of the Borrower and Qualitest for the two most recent fiscal years
ended prior to the Effective Date as to which such financial statements are
available, (ii) unaudited interim consolidated financial statements of the
Borrower and Qualitest for each quarterly period ended subsequent to the date of
the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are publicly available and
(iii) annual financial statement projections (giving effect to the Qualitest
Acquisition) through and including the Borrower’s 2015 fiscal year.

(d) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit D and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(e) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Revolving Loans) and any and all liens
thereunder shall have been terminated and released.

(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary in
connection with the Transactions and the continuing operations of the Borrower
and its Subsidiaries have been obtained and are in full force and effect.

(g) The Qualitest Acquisition shall have been consummated pursuant to the
Qualitest Acquisition Agreement, substantially concurrently with the initial
funding of Loans hereunder, and no provision thereof shall have been amended or
waived in a manner materially adverse to the Lenders without the prior written
consent of J.P. Morgan Securities LLC and RBC Capital Markets (it being
understood and agreed that changes to purchase price and transaction structure
shall be deemed to be materially adverse to the Lenders).

(h) The Lenders shall have received a pro forma consolidated balance sheet of
the Borrower as of September 30, 2010 and a pro forma statement of operations
for the 12-month period ending on such date, in each case adjusted to give
effect to the consummation of the Qualitest Acquisition and the financings
contemplated hereby as if such transactions had occurred on such date or on the
first day of such period, as applicable.

 

60



--------------------------------------------------------------------------------

(i) The Borrower shall have demonstrated to the reasonable satisfaction of the
Administrative Agent that at the time of and immediately after giving effect to
the Transactions: (i) pro forma compliance with all financial covenants set
forth in Section 6.12 and (ii) pro forma Leverage Ratio of not more than 2.50 to
1.00.

(j) On the Effective Date, after giving effect to the Qualitest Acquisition,
neither Qualitest nor any of its subsidiaries shall have any material
Indebtedness for borrowed money other than the Loans hereunder and other
Indebtedness expressly contemplated by the Qualitest Acquisition Agreement.

(k) The Administrative Agent and the Lenders shall have received a written
certification from an officer of the Borrower that, after giving effect to the
Qualitest Acquisition and any incurrence of indebtedness in connection
therewith, the Borrower and its Subsidiaries, on a consolidated basis, are
solvent as described in Section 3.17.

(l) Since December 31, 2009, there has not occurred any material adverse change
in or affecting the business, operations, property, condition (financial or
otherwise) of the Borrower and its Subsidiaries (both before and after giving
effect to the Qualitest Acquisition).

(m) (i) The Specified Representations shall be true and correct giving effect to
the Transactions and (ii) such of the representations and warranties made by
Qualitest in the Qualitest Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower has the right
to terminate its obligations (or to refuse to consummate the Qualitest
Acquisition) under the Qualitest Acquisition Agreement as a result of a breach
of such representations in the Qualitest Acquisition Agreement, shall be true
and correct (all of the representations and warranties described in this clause
(m), collectively, the “Effective Date Representations”).

(n) The Administrative Agent shall have received: (i) UCC financing statements
for each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral; (ii) all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock powers attached thereto; and
(iii) duly executed confirmatory grants of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties;
provided that notwithstanding the foregoing or anything else to the contrary
contained in this Agreement or the other Loan Documents, to the extent that any
Collateral (other than the grant and perfection of security interests in (x) the
Equity Interests in Domestic Subsidiaries held by the Borrower and the
Subsidiary Guarantors (including those acquired in the Qualitest Acquisition)
unless arrangements reasonably satisfactory to the Administrative Agent for
timely post-closing delivery thereof shall have been made, (y) any promissory
notes and other evidence of Indebtedness held by the Borrower and the Subsidiary
Guarantors (including those acquired in the Qualitest Acquisition) unless
arrangements reasonably satisfactory to the Administrative Agent for timely
post-closing delivery thereof shall have been made and (z) other assets in which
a lien or security interest may be perfected by the filing of a financing
statement under the UCC) is not delivered on the Effective Date after the
Borrower’s use of commercially reasonable efforts to do so or without undue
delay, burden or expense, then the delivery of such

 

61



--------------------------------------------------------------------------------

Collateral shall not constitute a condition precedent to the effectiveness of
this Agreement but shall be accomplished after the Effective Date pursuant to
arrangements and timing to be mutually agreed by the Borrower and the
Administrative Agent.

(o) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

For purpose of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.01 to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto. The Administrative Agent shall notify the Borrower and
the Lenders of the Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on the
Termination Date (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (other than on the Effective Date), is subject to
the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects on and as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been Cash
Collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

62



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, with such audited balance sheet and
related consolidated financial statements reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 (including compliance on a consolidated basis
without giving effect to the JV Subsidiaries) and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) concurrently with the delivery of the certificate of a Financial Officer of
the Borrower under clause (c) above, updated versions of the exhibits to the
Security Agreement (provided that if there have been no changes to any such
exhibits since the previous updating required thereby, the Borrower shall
indicate that there has been “no change” to the applicable exhibit(s));

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

63



--------------------------------------------------------------------------------

(f) as soon as available, but in any event not more than ninety (90) days after
the end of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for each month of the fiscal year following such
fiscal year in form reasonably satisfactory to the Administrative Agent;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and

(h) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as may be
reasonably requested by the Administrative Agent or by any Lender through the
Administrative Agent.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(g) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov; provided that, for the avoidance of
doubt, the Borrower shall be required to provide copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Administrative
Agent. Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent. In the event any financial statements delivered under
clause (a) or (b) above shall be restated, the Borrower shall deliver, promptly
after such restated financial statements become available, revised compliance
certificates required by clause (c) of this Section 5.01 with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer of the Borrower.

SECTION 5.02. Notices of Material Events. The Borrower will, upon knowledge
thereof by a Responsible Officer, furnish to the Administrative Agent prompt
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. Information required to be delivered pursuant to clause
(b) of this Section shall be deemed to have been delivered if such information,
or one or more

 

64



--------------------------------------------------------------------------------

annual or quarterly or other periodic reports containing such information, shall
have been posted by the Administrative Agent on an IntraLinks or similar site to
which the Lenders have been granted access or shall be available on the website
of the SEC at http://www.sec.gov. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that (i) the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (ii) neither the
Borrower nor any of its Subsidiaries shall be required to preserve any right,
license, permit, privilege, franchise, patent, copyright, trademark or trade
name if the Borrower or such Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of business of the Borrower or
such Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to the Borrower, such Subsidiary or the
Lenders.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents. The Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Borrower shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible personal property and
assets and business interruption insurance policies naming the Administrative
Agent as lender loss payee, and (y) to all general liability and other liability
policies naming the Administrative Agent an additional insured. In the event the
Borrower or any of its Material Subsidiaries at any time or times hereafter
shall fail to obtain or maintain any of the policies or insurance required
herein or to pay any premium in whole or in part relating thereto, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity with GAAP and
applicable law are made of all material financial dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its

 

65



--------------------------------------------------------------------------------

Material Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender (pursuant to a request made through the
Administrative Agent), at reasonable times upon reasonable prior notice (but not
more than once annually if no Event of Default shall exist), to visit and
inspect its properties, to examine and make extracts from its books and records,
including examination of its environmental assessment reports and Phase I or
Phase II studies, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Borrower and its Material
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Material Subsidiaries to, (i) comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including without limitation Environmental
Laws) and (ii) perform in all material respects its obligations under material
agreements to which it is a party, in each case except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes (including financing a portion of the Qualitest
Acquisition and Permitted Acquisitions) of the Borrower and its Subsidiaries. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Material Domestic Subsidiary or any Subsidiary qualifies independently
as, or is designated by the Borrower as a Material Domestic Subsidiary, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Material Domestic Subsidiary to deliver to
the Administrative Agent a joinder to the Subsidiary Guaranty and the Security
Agreement (in each case in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, the
Subsidiary Guaranty and the Security Agreement to be accompanied by appropriate
corporate resolutions, other corporate documentation and legal opinions as may
be reasonably requested by, and in form and substance reasonably satisfactory
to, the Administrative Agent and its counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether real, personal, tangible, intangible, or mixed
but excluding Excluded Assets) to be subject at all times to perfected Liens in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents on a first priority basis, subject to no other Liens
other than Liens permitted by Section 6.02 (and provided further that such
perfection with respect to intellectual property shall be limited to the United
States). Without limiting the generality of the foregoing, the Borrower (i) will
cause the Applicable Pledge Percentage of the issued and outstanding Equity
Interests of each Pledge Subsidiary directly owned by the Borrower or any other
Loan Party (other than Excluded Assets) to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request and (ii) will, and will cause each
Subsidiary Guarantor to, deliver Mortgages and Mortgage Instruments with respect
to

 

66



--------------------------------------------------------------------------------

real property (excluding Excluded Assets) owned by the Borrower or such
Guarantor to the extent, and within such time period as is, reasonably required
by the Administrative Agent. Notwithstanding the foregoing, (i) no such
Mortgages and Mortgage Instruments are required to be delivered hereunder until
90 days after the Effective Date or such later date as the Administrative Agent
may agree in the exercise of its reasonable discretion with respect thereto and
(ii) no such pledge agreement in respect of the Equity Interests of a Foreign
Subsidiary shall be required hereunder (A) until 90 days after the Effective
Date or such later date as the Administrative Agent may agree in the exercise of
its reasonable discretion with respect thereto, and (B) to the extent the
Administrative Agent or its counsel determines that such pledge would not
provide material credit support for the benefit of the Secured Parties pursuant
to legally valid, binding and enforceable pledge agreements.

(c) Without limiting the foregoing, the Borrower will, and will cause each other
Loan Party to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower (except that such
perfection with respect to intellectual property shall be limited to the United
States).

(d) If any assets (including any real property or improvements thereto or any
interest therein) are acquired by a Loan Party after the Effective Date (other
than Excluded Assets and assets constituting Collateral under the Security
Agreement that become subject to the Lien in favor of the Security Agreement
upon acquisition thereof), the Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Borrower will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been Cash Collateralized and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any refinancing, extensions, renewals or replacements of any such Indebtedness
that does not increase the outstanding principal amount thereof (other than with
respect to unpaid accrued interest and premium thereon, any committed or undrawn
amounts and underwriting discounts, fees, commissions and expenses, associated
with such Indebtedness);

 

67



--------------------------------------------------------------------------------

(c) Indebtedness under the 2008 Subordinated Convertible Notes and any Permitted
Refinancing Indebtedness in respect thereof;

(d) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(d);

(e) Guarantees by the Borrower or any Subsidiary of Indebtedness or other
obligations of the Borrower or any Subsidiary; provided that the aggregate
amount of Indebtedness and other payment obligations (other than in respect of
any overdrafts and related liabilities arising in the ordinary course of
business from treasury, depository and cash management services or in connection
with any automated clearing-house transfer of funds) of Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party shall be subject to the
limitations set forth in Section 6.04(d);

(f) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
refinancing, extensions, renewals or replacements of any such Indebtedness;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness incurred under this clause
(f) shall not exceed immediately after giving effect to the issuance or
incurrence of such Indebtedness the greater of (x) $40,000,000 and (y) 10% of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending as of the last day of the most recent fiscal quarter for which Financials
have been delivered;

(g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(h) Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds;

(i) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by the Borrower or any of its Subsidiaries
in the ordinary course of business, including guarantees or obligations with
respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations;

(j) Swap Agreements permitted under Section 6.05;

(k) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in respect of local lines of credit, letters of credit, bank
guarantees and similar extensions of credit, in an aggregate principal amount
not to exceed immediately after giving effect to the issuance or incurrence of
such Indebtedness the greater of (x) $20,000,000 and (y) 5% of Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending as of the
last day of the most recent fiscal quarter for which Financials have been
delivered;

 

68



--------------------------------------------------------------------------------

(l) Guarantees of Indebtedness of directors, officers, employees, agents and
advisors of the Borrower or any of its Subsidiaries in respect of expenses of
such Persons in connection with relocations and other ordinary course of
business purposes, if the aggregate amount of Indebtedness so guaranteed, when
added to the aggregate amount of unreimbursed payments theretofore made in
respect of such guarantees and the amount of loans and advances then outstanding
under Section 6.04(t), shall not at any time exceed $5,000,000;

(m) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Subsidiaries pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions;

(n) Indebtedness representing installment insurance premiums owing in the
ordinary course of business;

(o) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of the Borrower and its Subsidiaries incurred in the ordinary course
of business or existing on the Effective Date;

(p) unsecured Indebtedness arising out of judgments not constituting an Event of
Default;

(q) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition, and any refinancing,
renewal, extension or replacement in respect thereof; provided that (A) such
Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (B) neither the
Borrower nor any Subsidiary (other than such Person or the Subsidiary with which
such Person is merged or consolidated or that so assumes such Person’s
Indebtedness) shall Guarantee or otherwise become liable for the payment of such
Indebtedness; and

(r) Permitted Indebtedness.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02 and any modifications,
renewals and extensions thereof and any Lien granted as a replacement or
substitute therefor; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary other than improvements
thereon or proceeds from the disposition of such asset and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and any
refinancing, extensions, renewals or replacements thereof that do not increase
the outstanding principal amount thereof (other than as permitted by
Section 6.01);

 

69



--------------------------------------------------------------------------------

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary and any modifications, replacements, renewals or
extensions thereof; provided that (i) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Subsidiary,
as the case may be, (ii) such Lien shall not apply to any other property or
assets of the Borrower or any Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and any refinancing,
extensions, renewals or replacements thereof that do not increase the
outstanding principal amount thereof (other than as permitted by Section 6.01);

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (f) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary other than improvements
thereon or proceeds from the disposition of such property or assets;

(f) in connection with the sale or transfer of any assets in a transaction
permitted under Section 6.03, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

(g) in the case of any JV Subsidiary, any put and call arrangements related to
its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

(h) any interest or title of a lessor under any lease or sublease entered into
by the Borrower or any Subsidiary in the ordinary course of its business and
other statutory and common law landlords’ liens under leases;

(i) any interest or title of a licensor under any license or sublicense entered
into by the Borrower or any Subsidiary as a licensee or sublicensee in the
ordinary course of its business;

(j) licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 6.03;

(k) Liens on earnest money deposits of cash or cash equivalents made in
connection with any Permitted Acquisition;

(l) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business in accordance with the past
practices of the Borrower or such Subsidiary;

 

70



--------------------------------------------------------------------------------

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(o) Liens on assets of Foreign Subsidiaries customarily granted in connection
with financing transactions in the respective jurisdictions of such
Subsidiaries; provided that such Liens shall secure only Indebtedness or other
obligations of such Foreign Subsidiaries permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 6.01(n);

(q) dispositions and other sales of assets permitted under Section 6.03;

(r) Liens on deposits or other amounts held in escrow (i) in connection with the
Nebido Contingent Cash Consideration Agreement, dated as of February 23, 2009,
by and between the Borrower and American Stock & Transfer Trust Company, as
paying agent, and (ii) to secure contractual payments (contingent or otherwise)
payable by the Borrower or its Subsidiaries to a seller after the consummation
of a Permitted Acquisition;

(s) Liens securing Permitted Indebtedness so long as any such Liens on the
Collateral shall be subordinated to the Liens granted under the Loan Documents
pursuant to the terms of subordination and intercreditor agreements reasonably
satisfactory to the Administrative Agent; and

(t) Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate amount of obligations subject to such Liens does
not immediately after giving effect to the incurrence of such obligations exceed
the greater of (x) $20,000,000 and (y) 10% of Consolidated Net Tangible Assets
at the end of the most recent fiscal quarter of the Borrower for which
Financials have been delivered (or, prior to the first delivery of any such
financial statements, as of the end of the fiscal quarter of the Borrower ended
September 30, 2010).

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease, Exclusively License or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that:

(i) any Person may merge into or consolidate with the Borrower in a transaction
in which the Borrower is the surviving corporation;

(ii) any Person (other than the Borrower) may merge into or consolidate with any
Subsidiary in a transaction in which the surviving entity is such Subsidiary
(provided that any such merger, consolidation or liquidation involving a
Subsidiary Guarantor must result in such Subsidiary Guarantor as the surviving
entity);

(iii) any Subsidiary may merge into or consolidate with any Person in a
transaction permitted under clauses (xiv) to (xvi) hereunder in which the
surviving entity is not a Subsidiary;

 

71



--------------------------------------------------------------------------------

(iv) any Subsidiary may dispose of any or all of its assets (upon voluntary
liquidation, dissolution or otherwise) to the Borrower or any other Loan Party;

(v) any Subsidiary that is not a Loan Party may dispose of any or all of its
assets (upon voluntary liquidation, dissolution or otherwise) to another
Subsidiary that is not a Loan Party;

(vi) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders;

(vii) sales, transfers and other dispositions of inventory, used, worn out,
obsolete or surplus property, cash and Permitted Investments in the ordinary
course of business and the assignment, cancellation, abandonment or other
disposition of intellectual property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and the Subsidiaries, taken as a whole;

(viii) sales, transfers, leases, Exclusive Licenses and other dispositions to
the Borrower or any Subsidiary; provided that (i) any such sales, transfers,
leases or other dispositions involving a Subsidiary that is not a Loan Party
shall be made in compliance with Section 6.04 and (ii) Equity Interests in a
Domestic Subsidiary may not be transferred to a Foreign Subsidiary;

(ix) the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);

(x) leases, subleases, non-Exclusive Licenses or sublicenses of property to
other Persons in the ordinary course of business not materially interfering with
the business of the Borrower and the Subsidiaries taken as a whole;

(xi) Liens incurred in compliance with Section 6.02;

(xii) Investments permitted by Section 6.04;

(xiii) dispositions of property as a result of a casualty event involving such
property or any disposition of real property to a Governmental Authority as a
result of a condemnation of such real property;

(xiv) dispositions of investments in joint ventures, to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; provided
that the consideration received shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of the
Borrower);

(xv) sales or other dispositions of non-core assets acquired in a Permitted
Acquisition; provided that such sales shall be consummated within 360 days of
such Permitted Acquisition; and provided further that (i) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Borrower)
and (ii) no less than 75% thereof shall be paid in cash; and

 

72



--------------------------------------------------------------------------------

(xvi) sales, transfers, leases and other dispositions, and Exclusive Licenses,
of assets that are not permitted by any other clause of this Section; provided
that the Disposition Consideration of all assets sold, transferred, leased or
otherwise disposed of, and of all assets Exclusively Licensed in reliance on
this clause (xvi) shall not at the time of and immediately after giving effect
to any such transaction exceed in any fiscal year 10% of Consolidated Total
Assets at the end of the immediately preceding fiscal year of the Borrower.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto or similar or complementary
thereto or reasonable extensions thereof (including, but not limited to the
business of diagnostics, medical devices, delivery technologies and
biotechnology).

(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, (i) purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or
(ii) purchase or otherwise acquire (in one transaction or a series of
transactions) substantially all the assets of any Person or any assets of any
other Person constituting a business unit, division, product line (including
rights in respect of any drug or other pharmaceutical product) or line of
business of such Person, or (iii) acquire an exclusive long-term license of
rights to a drug or other product line of any Person, or (iv) make a Restricted
Milestone Payment (each, an “Investment”) except:

(a) cash and Permitted Investments;

(b) Permitted Acquisitions and the Qualitest Acquisition;

(c) Investments by the Borrower and its Subsidiaries existing on the date hereof
and set forth on Schedule 6.04 and any modification, replacement, renewal or
extension thereof to the extent not involving any additional Investment;

(d) Investments made by the Borrower in or to any Subsidiary and made by any
Subsidiary in or to the Borrower or any other Subsidiary and Guarantees by the
Borrower or any Subsidiary of obligations of any other Subsidiary; provided that
the amount of any Investment by a Loan Party to a Subsidiary which is not a Loan
Party made after the Effective Date or constituting a Guarantee of obligations
of any Subsidiary that is not a Loan Party made after the Effective Date shall
not exceed, together with the aggregate amount of all other Investments made
pursuant to this proviso, and Section 6.04(v) below, $750,000,000 at any time
outstanding;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

73



--------------------------------------------------------------------------------

(g) Investments made as a result of the receipt of non-cash consideration from a
sale, transfer, lease or other disposition, or an Exclusive License, of any
asset in compliance with Section 6.03;

(h) Investments in the form of Swap Agreements permitted by Section 6.05;

(i) payroll, travel and similar advances to directors, officers and employees of
the Borrower or any Subsidiary that are made in the ordinary course of business;

(j) extensions of trade credit in the ordinary course of business;

(k) Investments to the extent the consideration paid therefor consists of Equity
Interests (other than Disqualified Equity Interests) of the Borrower;

(l) Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary and any modification,
replacement, renewal or extension thereof;

(m) transfers of rights with respect to one or more products or technologies
under development to joint ventures with third parties or to other entities
where the Borrower or a Subsidiary retains rights to acquire such joint ventures
or other entities or otherwise repurchase such products or technologies;

(n) any customary upfront milestone, marketing or other funding payment in the
ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future;

(o) transfers of intellectual property to Foreign Subsidiaries, the Equity
Interests of which are directly owned by or on behalf of any Loan Party and are
pledged to the Administrative Agent pursuant to the Collateral Documents
(including any local law governed pledge agreement requested by the
Administrative Agent);

(p) Exclusive Licenses from a Foreign Subsidiary to the Borrower or a Domestic
Subsidiary of rights to a drug or other pharmaceutical products, diagnostics,
delivery technologies, medical devices or biotechnology businesses acquired by
such Foreign Subsidiary in an acquisition permitted by Section 6.03;

(q) Investments in joint ventures (including JV Subsidiaries) and acquisitions
of Equity Interests that would constitute Permitted Acquisitions but for the
fact that Persons in which such Equity Interests are acquired do not become
wholly owned Subsidiaries of the Borrower; provided that the sum of the
aggregate amount of such Investments, plus the aggregate consideration paid in
all such acquisitions, made under this clause (q) after the Effective Date shall
not exceed $65,000,000 at any time outstanding;

(r) Permitted Foreign Loans;

(s) Investment in Light Sciences Oncology LLC in an amount not to exceed
$6,000,000 at any time outstanding;

(t) loans or advances to directors and employees of the Borrower or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding, when aggregated with the
Guarantees then outstanding under Section 6.01(l), at any time shall not exceed
$5,000,000;

 

74



--------------------------------------------------------------------------------

(u) any Investment in an aggregate amount, when aggregated with the aggregate
amount of Restricted Payments made pursuant to Section 6.07(g), not to exceed at
anytime the aggregate amount of net cash proceeds received from sales or
issuances of Equity Interests of the Borrower (other than Disqualified Equity
Interests) after the Effective Date; and

(v) any other Investment so long as the aggregate amount of all such Investments
made after the Effective Date, when aggregated with the aggregate amount of
Investments made after the Effective Date pursuant to Section 6.04(d) above,
does not exceed $750,000,000 at any time outstanding. For purposes of clause
(q) and this clause (v), the aggregate consideration payable for any Investment
(other than a Milestone Payment) shall be the cash amount paid on or prior to
the consummation of such Investment and shall not include any purchase price
adjustment, royalty, earnout, contingent payment or any other deferred payment
of a similar nature that may be payable in connection therewith.

For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries but without giving effect to the 2008
Subordinated Convertible Notes and any other Indebtedness convertible into
Equity Interests in the Borrower), and (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than the Borrower or any Subsidiary that is not a JV
Subsidiary), except (a) transactions that are on terms and conditions not
materially less favorable to the Borrower or such Subsidiary than it would
obtain on an arm’s-length basis from a Person that is not an Affiliate, (b) any
Restricted Payment permitted by Section 6.07, (c) customary fees and
indemnifications paid to directors of the Borrower and its Subsidiaries,
(d) transactions undertaken in good faith for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries,
(e) compensation and indemnification of, and other employment agreements and
arrangements, employee benefit plans, and stock incentive plans with directors,
officers and employees of the Borrower or any Subsidiary entered in the ordinary
course of business and (f) loans and advances and other transactions to the
extent permitted by Sections 6.01 and 6.04.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends or make other Restricted Payments with respect to its Equity
Interests payable solely in additional Equity Interests of the Borrower (other
than Disqualified Equity Interests), (b) the Borrower may repurchase Equity
Interests upon the exercise of stock options if such Equity Interests represent
a portion of the exercise price of such options, (c) the Borrower may make cash
payments in lieu of the issuance of fractional shares in connection with the

 

75



--------------------------------------------------------------------------------

exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower, (d) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (e) the
Borrower may make Restricted Payments pursuant to and in accordance with stock
incentive plans or other employee benefit plans for directors, officers or
employees of the Borrower and its Subsidiaries, (f) so long as no Default or
Event of Default has occurred and is continuing or would arise after giving
effect (including pro forma effect) thereto, the Borrower may purchase Equity
Interests from present or former officers, directors or employees of the
Borrower or any Subsidiary upon the death, disability, retirement or termination
of employment or service of such officer, director or employee, in an aggregate
amount not exceeding $10,000,000 in any fiscal year of the Borrower, (g) so long
as no Default or Event of Default shall have occurred and be continuing or would
occur as a result thereof, Borrower may make Restricted Payments in an aggregate
amount not to exceed, when aggregated with the aggregate amount of Investments
made pursuant to Section 6.04(u), the aggregate amount of net cash proceeds
received from sales or issuances of Equity Interests of the Borrower (other than
Disqualified Equity Interests) after the Effective Date, (h) the Borrower and
its Subsidiaries may make Restricted Payments with respect to the 2008
Subordinated Convertible Notes and any other Permitted Indebtedness that may be
converted to Equity Interests of the Borrower by its terms and any derivative
transactions entered into in connection therewith, and (i) the Borrower and its
Subsidiaries may make any other Restricted Payment so long as no Event of
Default has occurred and is continuing prior to making such Restricted Payment
or would arise after giving effect (including pro forma effect) thereto and
immediately after giving effect to such Restricted Payment the aggregate amount
of all such Restricted Payments made under this clause will not exceed (i) the
Applicable Amount at any time, if the Leverage Ratio after giving effect
(including pro forma effect) to such Restricted Payment is less than or equal to
2.0 to 1.0 or (ii) $150,000,000 during any fiscal year (up to a maximum of the
Applicable Amount in the aggregate during the term of this Agreement), if the
Leverage Ratio after giving effect (including pro forma effect) to such
Restricted Payment is greater than 2.0 to 1.0. As used in this Section 6.07,
“Applicable Amount” means the greater of (i) $350,000,000 and (ii) 5% of
Consolidated Total Assets as of the end of the most recent fiscal quarter of the
Borrower for which Financials have been delivered (or, prior to the first
delivery of any such financial statements, as of the end of the fiscal quarter
of the Borrower ended June 30, 2010).

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the date hereof identified on
Schedule 6.08 and any amendments or modifications thereof that do not materially
expanding the scope of any such restriction or condition taken as a whole,
(C) restrictions and conditions imposed by agreements relating to Indebtedness
of any Subsidiary in existence at the time such Subsidiary became a Subsidiary
and any amendments or modifications thereof that do not materially expand the
scope of any such restriction or condition taken as a whole, provided that such
restrictions and conditions apply only to such Subsidiary, (D) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(E) restrictions imposed by any amendment or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clauses (A), (B), (C), (J) or (K) of this Section 6.08, provided
that such amendments or refinancings do not materially expand the scope of any
such restriction or condition, (F) in the case of any JV Subsidiary, customary
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement,

 

76



--------------------------------------------------------------------------------

provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (G) any restriction arising under or
in connection with any agreement or instrument governing Equity Interests of any
JV Subsidiary that is formed or acquired after the Effective Date, (H) customary
restrictions and conditions contained in any agreement relating to the
disposition of any property permitted by Section 6.03 pending the consummation
of such disposition, (I) restrictions in the transfers of assets encumbered by a
Lien permitted by Section 6.02, (J) restrictions or conditions set forth in the
2008 Subordinated Convertible Notes, (K) restrictions or conditions set forth in
any agreement governing Indebtedness permitted by Section 6.01; provided that
such restrictions and conditions are customary for such Indebtedness and are no
more restrictive, taken as a whole, than the comparable restrictions and
conditions set forth in this Agreement as determined in the good faith judgment
of the board of directors of the Borrower, (L) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business and
(M) restrictions on cash or other deposits (including escrowed funds) or net
worth imposed under contracts entered into in the ordinary course of business;
and (ii) clause (a) of the foregoing shall not apply to (1) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (2) customary provisions in leases,
subleases, licenses, sublicenses and other agreements entered into in the
ordinary course of business.

SECTION 6.09. Amendments to Subordinated Indebtedness Documents. None of the
Borrower or any Subsidiary will amend, modify or waive any of its rights under
any agreement or instrument governing or evidencing any Subordinated
Indebtedness to the extent such amendment, modification or waiver could
reasonably be expected to be adverse in any material respect to the Lenders.

SECTION 6.10. Sale and Leaseback Transactions. None of the Borrower or any
Subsidiary will enter into any Sale and Leaseback Transaction unless (a) the
sale or transfer of the property thereunder is permitted by Section 6.03,
(b) any Capital Lease Obligations and Synthetic Lease Obligations arising in
connection therewith are permitted by Section 6.01 and (c) any Liens arising in
connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations and Synthetic Lease Obligations) are permitted by
Section 6.02.

SECTION 6.11. Capital Expenditures. The Borrower will not, nor will it permit
any Subsidiary to expend, or be committed to expend (in the aggregate for the
Borrower and its Subsidiaries) for Capital Expenditures during any fiscal year
of the Borrower, an amount in excess of the greater of (x) $40,000,000 and
(y) 10% of Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending as of the last day of the immediately preceding fiscal year of
the Borrower so long as Financials for such period have been delivered;
provided, however, that (i) if the aggregate amount of Capital Expenditures made
in any fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.11 for such fiscal year (without giving effect to
any carryover), then an amount of such shortfall may be added and carried over
to the amount of Capital Expenditures permitted under this Section 6.11 for the
immediately succeeding fiscal year only and (ii) to the extent that the maximum
amount of Capital Expenditures permitted under this Section 6.11 has been
utilized for any fiscal year (including, without limitation, any carryover), not
more than $10,000,000 of Capital Expenditures availability in the immediately
succeeding fiscal year may be utilized solely in the last fiscal quarter of the
then current fiscal year and not thereafter.

SECTION 6.12. Financial Covenants.

(a) Maximum Leverage Ratio. The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after the last day of the first fiscal quarter ending after the
Effective Date of (i) Consolidated Total Indebtedness minus the aggregate amount
(not to exceed $150,000,000) of unrestricted and unencumbered cash and Permitted
Investments

 

77



--------------------------------------------------------------------------------

to (ii) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be greater than 3.0 to
1.0.

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after the last day of the first fiscal quarter ending
after the Effective Date, of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense, in each case for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be less than 3.5 to
1.0.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause

 

78



--------------------------------------------------------------------------------

any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment; provided, that any such amount shall be calculated after deducting
from the sum so payable any amount of such judgment or order that is covered by
a valid and binding policy of insurance in favor of the Borrower or such
Subsidiary (but only if the applicable insurer shall have been advised of such
judgment and of the intent of the Borrower or such Subsidiary to make a claim in
respect of any amount payable by it in connection therewith and such insurer
shall not have disputed coverage);

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

 

79



--------------------------------------------------------------------------------

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document or as a result of the gross negligence or willful misconduct
of the Administrative Agent so long as not resulting from the breach or
non-compliance with any Loan Document by any Loan Party; or

(q) At any time during the period commencing on January 15, 2015 and ending on
April 15, 2015, Liquidity is less than the sum of (i) the then outstanding
principal amount of the 2008 Subordinated Convertible Notes plus
(ii) $100,000,000; provided that immediately on and after the Borrower’s
irrevocable payment in full in cash all principal, interest and other amounts
under, and all other sums payable in respect of the 2008 Subordinated
Convertible Notes, this clause shall be of no further force or effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and (x) with
respect to clause (i) below, at the request of a Majority in Interest of
Revolving Lenders, shall, and (y) with respect to clause (ii) below, at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Secured Obligations accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its administrative agent and collateral agent and
authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

80



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring

 

81



--------------------------------------------------------------------------------

Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent to release any
Lien granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto.

 

82



--------------------------------------------------------------------------------

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower as will be further
described in a separate German law governed parallel debt undertaking. The
Administrative Agent shall (i) hold such parallel debt undertaking as fiduciary
agent (Treuhaender) and (ii) administer and hold as fiduciary agent
(Treuhaender) any pledge created under a German law governed Collateral Document
which is created in favor of any Secured Party or transferred to any Secured
Party due to its accessory nature (Akzessorietaet), in each case in its own name
and for the account of the Secured Parties. Each Lender, on its own behalf and
on behalf of its affiliated Secured Parties, hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Collateral Document, to accept as its agent in its name
and on its behalf any pledge under such Collateral Document and to agree to and
execute as agent in its name and on its behalf any amendments, supplements and
other alterations to any such Collateral Document and to release any such
Collateral Document and any pledge created under any such Collateral Document in
accordance with the provisions herein and/or the provisions in any such
Collateral Document.

 

83



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 100 Endo Boulevard, Chadds Ford, Pennsylvania
19317, Attention of Treasurer (Telecopy No. 610-558-9684; Telephone
No. 610-558-9800);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor 7, Chicago,
Illinois 60603-2003, Attention of Latanya Driver (Telecopy No. (312) 385-7096)
and (B) in the case of Borrowings denominated in Foreign Currencies, to J.P.
Morgan Europe Limited, 125 London Wall, Floor 9, London EC2Y 5AJ, Attention of
Suchi P.L. (Telecopy No. 44 207 777 2288), and in each case with a copy to
JPMorgan Chase Bank, N.A., 277 Park Avenue, New York, New York 10172, Attention
of Deborah R. Winkler (Telecopy No. (646) 534-3081);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603-2003, Attention of Latanya Driver
(Telecopy No. (312) 385-7096);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603-2003, Attention of Latanya Driver
(Telecopy No. (312) 385-7096); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise

 

84



--------------------------------------------------------------------------------

have. No waiver of any provision of any Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, provided that any
amendment to the financial covenant definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (ii),
or reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement (other than any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 2.11, in each case which shall only require the approval
of the Required Lenders), or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty
without the written consent of each Lender, (vii) except as provided in clause
(c) of this Section or in any Collateral Document, release all or substantially
all of the Collateral, without the written consent of each Lender, or
(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class without the
written consent of Lenders representing a Majority in Interest of each affected
Class; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the Term Loans, Incremental
Term Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.

 

85



--------------------------------------------------------------------------------

(d) The Lenders hereby irrevocably authorize the Administrative Agent to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (i) upon the termination of all the Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Administrative Agent, (ii) constituting property
being sold or disposed of if the Borrower certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to the
Borrower or any Subsidiary under a lease which has expired or been terminated in
a transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity (which is reasonably satisfactory to the Borrower and the
Administrative Agent) shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel (other than in-house counsel) for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans

 

86



--------------------------------------------------------------------------------

made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided, however, that in no event shall
the Borrower be required to reimburse the Lenders for more than one counsel to
the Administrative Agent (and up to one local counsel in each applicable
jurisdiction and regulatory counsel) and one counsel for all of the other
Lenders (and up to one local counsel in each applicable jurisdiction and
regulatory counsel), unless a Lender or its counsel determines that it is
impractical or inappropriate (or would create actual or potential conflicts of
interest) to not have individual counsel, in which case each Lender may have its
own counsel which shall be reimbursed in accordance with the foregoing.

(b) Except in respect of Indemnified Taxes or Other Taxes otherwise covered by
Section 2.17(c), the Borrower shall indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee (but excluding any Excluded Taxes), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than damages that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
Related Persons, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

87



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower and its
Affiliates) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof); provided, further, that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
applicable Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

88



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of and
interest on the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

89



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities excluding the Borrower and its Affiliates (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) without the prior written
consent of the Administrative Agent, no participation shall be sold to a
prospective participant that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

90



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (except for
Unliquidated Obligations) or any Letter of Credit is outstanding (unless such
Letter of Credit has been Cash Collateralized) and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

91



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any

 

92



--------------------------------------------------------------------------------

other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the prior written consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. Release of Liens and Guarantees. A Subsidiary Guarantor shall
automatically be released from its obligations under the Loan Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.
Upon any sale or other disposition (other than any lease or license) by any Loan
Party (other than to the Borrower or any Subsidiary) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release in accordance with
Section 9.02; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s reasonable opinion, would expose the Administrative Agent to liability
or create any obligation or entail any consequence other than the release of
such Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery of documents pursuant to this Section
shall be without recourse to or warranty by the Administrative Agent.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

93



--------------------------------------------------------------------------------

SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, have
had, and will continue to have, a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

ARTICLE X

COLLECTION ALLOCATION MECHANISM EXCHANGE

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII, (ii) the principal
amount of each Revolving Loan and LC Disbursement denominated in a Foreign
Currency shall automatically and without any further action required, be
converted into Dollars determined using the Exchange Rates calculated as of the
CAM Exchange Date, equal to the Dollar Amount of such amount and on and after
such date all amounts accruing and owed to any Revolving Lender in respect of
such Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder and (iii) the Revolving Lenders shall automatically and
without further act be deemed to have exchanged interests in the Specified
Obligations such that, in lieu of the interests of each Revolving Lender in the
particular Specified Obligations that it shall own as of such date and prior to
the CAM Exchange, such Revolving Lender shall own an interest equal to such
Revolving Lender’s CAM Percentage in all the Specified Obligations. Each
Revolving Lender, each Person acquiring a participation from any Revolving
Lender as contemplated by Section 9.04, and the Borrower hereby consents and
agrees to the CAM Exchange. Each of the Borrower and the Revolving Lenders
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Revolving Lenders after giving effect to the CAM
Exchange, and each Revolving Lender agrees to surrender any promissory notes
originally received by it hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided that the failure of
the Borrower to execute or deliver or of any Revolving Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date,
(i) each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Specified Obligations shall be distributed to the
Revolving Lenders pro rata in accordance with their respective CAM Percentages
(to be redetermined as of each such date of payment or distribution to the
extent required by paragraph (c) below) and (ii) Section 2.17(e) shall not apply
with respect to any Taxes required to be withheld or deducted by the Borrower
from or in respect of payments hereunder to any Revolving Lender or the
Administrative Agent that exceed the Taxes the Borrower would have been required
to withhold or deduct from or in respect of payments to such Revolving Lender or
the Administrative Agent had such CAM Exchange not occurred.

(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Specified Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the Borrower, then
(i) each Revolving Lender (determined without giving effect

 

94



--------------------------------------------------------------------------------

to the CAM Exchange) shall, in accordance with Section 2.06(d), promptly
purchase from the Issuing Bank the Dollar equivalent of a participation in such
LC Disbursement in the amount of such Revolving Lender’s Applicable Percentage
of such LC Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchase of participations therein by the
applicable Revolving Lenders, and (iii) in the event distributions shall have
been made in accordance with clause (i) of paragraph (b) above, the Revolving
Lenders shall make such payments to one another in Dollars as shall be necessary
in order that the amounts received by them shall be equal to the amounts they
would have received had each LC Disbursement been outstanding immediately prior
to the CAM Exchange. Each such redetermination shall be binding on each of the
Borrower and Revolving Lenders and their successors and assigns and shall be
conclusive absent manifest error.

[Signature Pages Follow]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENDO PHARMACEUTICALS HOLDINGS INC., as the Borrower By  

/s/ Alan G. Levin

  Name:   Alan G. Levin   Title:  

Executive Vice President

and Chief Financial Officer

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By  

/s/ Deborah R. Winkler

  Name:   Deborah R. Winkler   Title:   Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, individually as a Lender and as Syndication Agent By  

/s/ Dan LePage

  Name: Dan LePage   Title: Authorized Signatory

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

BARCLAYS BANK PLC

By  

/s/ David Barton

  Name: David Barton   Title: Director

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

Bank of America N.A.

By  

/s/ Robert LaPorte

  Name: Robert LaPorte   Title: Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender: Citibank N.A.

 

 

By  

/s/ Munira Musadek

  Name: Munira Musadek   Title:   Vice – President

For any Lender requiring a second signature line: By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

Deutsche Bank AG New York Branch

By  

/s/ Carin Keegan

  Name: Carin Keegan   Title: Director

For any Lender requiring a second signature line:

By  

/s/ Erin Morrissey

  Name: Erin Morrissey   Title: Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

MORGAN STANLEY BANK, N.A.

By  

/s/ Sherrese Clarke

  Name: Sherrese Clarke   Title: Authorized Signatory

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

The Governor and Company of the Bank of Ireland

 

 

By  

/s/ K. Rockett

  Name: K. Rockett   Title: Senior Manager

For any Lender requiring a second signature line:

By  

/s/ E. Fahy

  Name: E. Fahy   Title: Authorised Signatory

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

DuB NOR Bank ASA, New York Branch

 

 

By  

/s/ Kristin Riise

  Name: Kristin Riise   Title: First Vice President

 

By  

/s/ Cathleen Buckley

  Name: Cathleen Buckley   Title: First Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

SunTrust Bank

By  

/s/ Dana Dhaliwal

  Name: Dana Dhaliwal   Title:   Director

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender: Citizens Bank of Pennsylvania

 

 

By  

/s/ Carol Castle

  Name: Carol Castle   Title: Senior Vice President

For any Lender requiring a second signature line: By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

Fifth Third Bank

By  

/s/ William D. Priester

  Name: William D. Priester   Title:    Vice President

For any Lender requiring a second signature line: By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

PNC Bank, National Association

By  

/s/ Meredith Jermann

  Name: Meredith Jermann   Title:   Vice President

For any Lender requiring a second signature line: By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender: The Bank of Nova Scotia

 

 

By  

/s/ Karen Anillo

  Name: Karen Anillo   Title:   Director

For any Lender requiring a second signature line: By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender: Scotiabank Inc.

 

By  

/s/ J.F. Todd

  Name: J.F. Todd   Title:   Managing Director

For any Lender requiring a second signature line: By  

/s/ Hardeep S. Thind

  Name: Hardeep S. Thind   Title:   Director–Operations

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING CORPORATION

By  

/s/ Yasuhiko Imai

  Name: Yasuhiko Imai   Title:    Group Head

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

TD Bank, N.A.

By  

/s/ Ted Hopkinson

  Name: Ted Hopkinson   Title:    Managing Director

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender: U.S. Bank National Association

 

 

By  

/s/ Jennifer Hwang

  Name: Jennifer Hwang   Title: Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

First Niagara Bank, N.A.

By  

/s/ Ken Jamison

  Name: Ken Jamison   Title:    Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Sovereign Bank

 

 

By  

/s/ Francis D. Phillips

  Name: Francis D. Phillips   Title: Senior Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender: Union Bank, N.A.

 

 

By  

/s/ Joshua G. Gross

  Name: Joshua G. Gross   Title: Assistant Vice President

For any Lender requiring a second signature line: By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

Wells Fargo Bank, National Association

By  

/s/ Kirk Tesch

  Name: Kirk Tesch   Title:    Director

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender: Bank Leumi USA

 

 

By  

/s/ Joung Hee Hong

  Name: Joung Hee Hong   Title: First Vice President

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

CAPITAL ONE LEVERAGE FINANCE CORP.

By  

/s/ Paul Dellova

  Name: Paul Dellova   Title: Senior Vice President

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

Branch Banking and Trust Company

By  

/s/ Glenn A. Page

  Name: Glenn A. Page   Title: Senior Vice President

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH

By  

/s/ Ari Bruger

  Name: ARI BRUGER   Title: VICE PRESIDENT

For any Lender requiring a second signature line:

By  

/s/ Kevin Buddhdew

  Name: KEVIN BUDDHDEW   Title: ASSOCIATE

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender: FIRSTMERIT BANK, N.A.

 

By  

/s/ Robert G. Morlan

  Name: Robert G. Morlan   Title: Senior Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

The Northern Trust Company

By  

/s/ Michael Kingsley

  Name: Michael Kingsley   Title: Senior Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

The Bank of East Asia Limited, New York Branch

By  

/s/ Danny Leung

  Name: Danny Leung   Title: SVP

For any Lender requiring a second signature line:

By  

/s/ David Willner

  Name: David Willner   Title: EVP

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch

By  

/s/ Edward Chen

  Name: Edward Chen   Title: VP & General Manager

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

East West Bank

By  

/s/ Nancy A. Moore

  Name: Nancy A. Moore   Title: Senior Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Mega International Commercial Bank Co., Ltd.

New York Branch

 

By  

/s/ Priscilla Hsing

  Name: Priscilla Hsing   Title: VP & DGM

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

TAIWAN BUSINESS BANK, L.A. BRANCH

By  

/s/ Alex Wang

  Name: Alex Wang   Title: S.V.P. & General Manager

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

Taiwan Cooperative Bank Los Angeles Branch

By  

/s/ Li-Hua Huang

  Name: Li-Hua Huang   Title: General Manager

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender: TriState Capital Bank

 

 

By  

/s/ Joseph M. Finley

  Name: Joseph M. Finley   Title: Regional President

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Chang Hwa Bank Commercial Bank Ltd.,

New York Branch

By  

/s/ Eric Y.S. Tsai

  Name: Eric Y.S. Tsai   Title: Vice President & General Manager

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

First Commercial Bank, New York Branch

By  

/s/ Jenn-Iwa Wang

  Name: Jenn-Iwa Wang   Title: VP & General Manager

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK

By  

/s/ Richard Tripaldi

  Name: Richard Tripaldi   Title: First Vice President By  

/s/ Michael Paul

  Name: Michael Paul   Title: Senior Vice President

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

Name of Lender:

 

National Penn Bank

By  

/s/ William R. Hauber

  Name: William R. Hauber   Title: Senior Vice President

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD.

NEW YORK AGENCY

By  

/s/ Henry Hsieh

  Name: Henry Hsieh   Title: Assistant Vice President

For any Lender requiring a second signature line:

By  

 

  Name:   Title:

Signature Page to Credit Agreement

Endo Pharmaceuticals Holdings Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   DOLLAR
TRANCHE
COMMITMENT      MULTICURRENCY
TRANCHE
COMMITMENT      TERM LOAN
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 0       $ 36,111,112       $ 28,888,888   

ROYAL BANK OF CANADA

   $ 0       $ 36,111,112       $ 28,888,888   

BARCLAYS BANK PLC

   $ 0       $ 36,111,112       $ 28,888,888   

BANK OF AMERICA, N.A.

   $ 0       $ 29,444,444       $ 23,555,556   

CITIBANK, N.A.

   $ 0       $ 29,444,444       $ 23,555,556   

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 0       $ 29,444,444       $ 23,555,556   

MORGAN STANLEY BANK, N.A.

   $ 0       $ 29,444,444       $ 23,555,556   

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

   $ 0       $ 19,444,444       $ 15,555,556   

DNB NOR BANK ASA, NEW YORK BRANCH

   $ 0       $ 19,444,444       $ 15,555,556   

SUNTRUST BANK

   $ 0       $ 19,444,444       $ 15,555,556   

CITIZENS BANK OF PENNSYLVANIA

   $ 0       $ 13,888,889       $ 11,111,111   

FIFTH THIRD BANK

   $ 0       $ 13,888,889       $ 11,111,111   

PNC BANK, NATIONAL ASSOCIATION

   $ 0       $ 13,888,889       $ 11,111,111   

THE BANK OF NOVA SCOTIA

   $ 0       $ 13,888,889       $ 0   

SCOTIABANC INC.

   $ 0       $ 0       $ 11,111,111   

SUMITOMO MITSUI BANKING CORPORATION

   $ 0       $ 13,888,889       $ 11,111,111   

TD BANK, N.A.

   $ 0       $ 13,888,889       $ 11,111,111   

U.S. BANK NATIONAL ASSOCIATION

   $ 0       $ 13,888,889       $ 11,111,111   

FIRST NIAGARA BANK, N.A.

   $ 9,722,222       $ 0       $ 7,777,778   

SOVEREIGN BANK

   $ 0       $ 9,722,222       $ 7,777,778   

UNION BANK, N.A.

   $ 0       $ 9,722,222       $ 7,777,778   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 0       $ 9,722,222       $ 7,777,778   

BANK LEUMI USA

   $ 0       $ 7,222,222       $ 5,777,778   

CAPITAL ONE LEVERAGE FINANCE CORP.

   $ 7,222,222       $ 0       $ 5,777,778   

BRANCH BANKING AND TRUST COMPANY

   $ 0       $ 5,555,555       $ 4,444,445   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 0       $ 5,555,555       $ 4,444,445   

FIRSTMERIT BANK, N.A.

   $ 0       $ 5,555,555       $ 4,444,445   

THE NORTHERN TRUST COMPANY

   $ 0       $ 5,555,555       $ 4,444,445   

THE BANK OF EAST ASIA LIMITED, NEW YORK BRANCH

   $ 4,166,667       $ 0       $ 3,333,333   

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

   $ 4,166,667       $ 0       $ 3,333,333   

EAST WEST BANK

   $ 4,166,667       $ 0       $ 3,333,333   

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH

   $ 4,166,667       $ 0       $ 3,333,333   

TAIWAN BUSINESS BANK, L.A. BRANCH

   $ 4,166,667       $ 0       $ 3,333,333   

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH

   $ 4,166,667       $ 0       $ 3,333,333   

TRISTATE CAPITAL BANK

   $ 4,166,667       $ 0       $ 3,333,333   

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

   $ 2,777,778       $ 0       $ 2,222,222   

FIRST COMMERCIAL BANK, NEW YORK BRANCH

   $ 2,777,778       $ 0       $ 2,222,222   

ISRAEL DISCOUNT BANK OF NEW YORK

   $ 0       $ 2,777,778       $ 2,222,222   

NATIONAL PENN BANK

   $ 2,777,778       $ 0       $ 2,222,222   

HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY

   $ 2,500,000       $ 0       $ 2,000,000   

AGGREGATE COMMITMENTS

   $ 56,944,447       $ 443,055,553       $ 400,000,000   



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST FORMULAE

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

LOGO [g143893ex10_892pg106a.jpg]    per cent. per annum

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 

LOGO [g143893ex10_892pg106b.jpg]    per cent. per annum.

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in Pounds Sterling per
£1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means in respect of a Lender or the Issuing Bank, the
office or offices notified by such Lender or the Issuing Bank to the
Administrative Agent in writing on or before the date it becomes a Lender or the
Issuing Bank (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

2



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent, the Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by the Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by the Reference Bank as being the average of the Fee Tariffs applicable
to the Reference Bank for that financial year) and expressed in Pounds Sterling
per £1,000,000 of the Tariff Base of the Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of the Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by any Lender or
the Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

3



--------------------------------------------------------------------------------

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

4



--------------------------------------------------------------------------------

Schedule 2.06

Existing Letters of Credit

1. Letter of Credit number 6644/S22450 in the face amount of $100,000.00 for the
benefit of the Maryland Board of Pharmacy issued by the Royal Bank of Canada
with an expiration date of December 14, 2010.

2. Letter of Credit number 6644/S24409 in the face amount of $623,600.00 for the
benefit of Huntsville Utilities issued by the Royal Bank of Canada with an
expiration date of August 11, 2011.

3. Letter of Credit number 6644/S24410 in the face amount of $18,500.00 for the
benefit of Huntsville Utilities issued by the Royal Bank of Canada with an
expiration date of August 11, 2011.

4. Letter of Credit number 6644/S24437 in the face amount of $100,000.00 for the
benefit of the Arizona State Board of Pharmacy issued by the Royal Bank of
Canada with an expiration date of October 28, 2011.

5. Letter of Credit number 6644/S24438 in the face amount of $100,000.00 for the
benefit of the Oregon Board of Pharmacy issued by the Royal Bank of Canada with
an expiration date of October 28, 2011.

6. Letter of Credit number 6644/S24439 in the face amount of $100,000.00 for the
benefit of the Nevada State Board of Pharmacy issued by the Royal Bank of Canada
with an expiration date of October 28, 2011.

7. Letter of Credit number 6644/S24440 in the face amount of $100,000.00 for the
benefit of the Nebraska Board of Pharmacy issued by the Royal Bank of Canada
with an expiration date of October 28, 2011.

8. Letter of Credit number 6644/S24441 in the face amount of $100,000.00 for the
benefit of the State of Indiana Board of Pharmacy issued by the Royal Bank of
Canada with an expiration date of October 28, 2011.

9. Letter of Credit number 6644/S24442 in the face amount of $100,000.00 for the
benefit of the California State Board Pharmacy issued by the Royal Bank of
Canada with an expiration date of October 28, 2011.

10. Letter of Credit number 6644/S24443 in the face amount of $5,000.00 for the
benefit of the State of Wisconsin issued by the Royal Bank of Canada with an
expiration date of October 29, 2011.



--------------------------------------------------------------------------------

11. Letter of Credit number 6644/S24445 in the face amount of $25,000.00 for the
benefit of the Western Surety Company issued by the Royal Bank of Canada with an
expiration date of November 1, 2011.

12. Letter of Credit number 6644/S24449 in the face amount of $100,000.00 for
the benefit of the Maryland Board of Pharmacy issued by the Royal Bank of Canada
with an expiration date of December 14, 2010.

13. Letter of Credit number 6644/S24533 in the face amount of $100,000.00 for
the benefit of the Wyoming State Board of Pharmacy issued by the Royal Bank of
Canada with an expiration date of May 12, 2011.

14. An Irrevocable Standby Letter of Credit number CPCS-830485 in the face
amount of $200,000.00 for the benefit of Trustees of Hayden Office Trust issued
by JPMorgan Chase Bank, N.A. with an expiration date of January 31, 2011.



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

 

Subsidiary         Owner         Material
    Subsidiary:     
Yes / No    Jurisdiction      Organizational  
Form    Percentage
Ownership              

*Endo
Pharmaceuticals Inc.

 

      

Endo Pharmaceuticals  
Holdings Inc.

 

      

Yes

 

  

Delaware

 

  

Corporation

 

   100%

 

             

Endo Pharma
Canada Inc.

 

      

Endo Pharmaceuticals
Inc.

 

      

No

 

  

New Brunswick  

 

  

Corporation

 

   100%

 

             

Endo Pharma
Delaware Inc.

 

      

Endo Pharmaceuticals
Inc.

 

      

No

 

  

Delaware

 

  

Corporation

 

   100%

 

             

Endo Pharma Ireland
Limited

 

      

Endo Pharmaceuticals
Inc.

 

      

No

 

  

Dublin

 

  

Limited
Company

 

   100%

 

             

*Endo
Pharmaceuticals
Solutions Inc.

 

      

Endo Pharmaceuticals
Inc.

 

      

Yes

 

  

Delaware

 

  

Corporation

 

   100%

 

             

CPEC LLC

 

      

Endo Pharmaceuticals
Solutions Inc.

 

      

No

 

  

Delaware

 

  

LLC

 

   65%1

 

             

IPI Management Corp.

 

      

Endo Pharmaceuticals
Solutions Inc.

 

      

No

 

  

Massachusetts

 

  

Corporation

 

   100%

 

             

*Endo
Pharmaceuticals
Valera Inc.

 

      

Endo Pharmaceuticals
Solutions Inc.

 

      

Yes

 

  

Delaware

 

  

Corporation

 

   100%

 

             

Ledgemont
Royalty Sub LLC

 

      

Endo Pharmaceuticals
Solutions Inc.

 

      

No

 

  

Delaware

 

  

LLC

 

   100%

 

             

*HealthTronics, Inc.

 

      

Endo Pharmaceuticals
Holdings Inc.

 

      

Yes

 

  

Georgia

 

  

Corporation

 

   100%

 

             

Generics International
(US Parent), Inc.2

 

      

Endo Pharmaceuticals
Inc.

 

      

No

 

  

Delaware

 

  

Corporation

 

   100%

 

 

1

Subsidiary 35% owned by Aeolus Pharmaceuticals, Inc.

 

2

Inclusion of Generics International (US Parent), Inc. and its subsidiaries,
including Generics International (US Midco), Inc., Generics International (US
Holdco), Inc., Generics International (US), Inc., Generics Bidco I, LLC,
Generics Bidco II, LLC, Vintage Pharmaceuticals, LLC, Moores Mill Properties
LLC, Wood Park Properties LLC and Quartz Specialty Pharmaceuticals, LLC, pending
closing of Qualitest Acquisition pursuant to the Stock Purchase Agreement by and
among Endo Pharmaceuticals Inc., Endo Pharmaceuticals Holdings Inc., Generics
International (US Parent), Inc. and Apax Quartz (Cayman) L.P., dated as of
September 28, 2010.



--------------------------------------------------------------------------------

               

*Penwest
Pharmaceuticals Co.

 

      

Endo Pharmaceuticals
Inc.

 

      

        Yes        

 

  

    Washington    

 

  

    Corporation    

 

       100%    

 

             

Generics International
(US Midco), Inc.

 

      

Generics International
(US Parent), Inc.

 

      

No

 

  

Delaware

 

  

Corporation

 

   100%

 

             

Generics International
(US Holdco), Inc.

 

      

Generics International
(US Midco), Inc.

 

      

No

 

  

Delaware

 

  

Corporation

 

   100%

 

             

*Generics
International (US), Inc.

 

      

Generics International
(US Holdco), Inc.

 

      

Yes

 

  

Delaware

 

  

Corporation

 

   100%

 

             

Generics Bidco I, LLC

 

      

Generics International
(US), Inc.

 

      

No

 

  

Delaware

 

  

LLC

 

   100%

 

             

Vintage
Pharmaceuticals, LLC

 

      

Generics International
(US), Inc.

 

      

No

 

  

Delaware

 

  

LLC

 

   100%

 

             

Generics Bidco II,
LLC

 

      

Generics International
(US), Inc.

 

      

No

 

  

Delaware

 

  

LLC

 

   100%

 

             

Moores Mill
Properties, L.L.C.

 

      

Generics International
(US), Inc.

 

      

No

 

  

Delaware

 

  

LLC

 

   100%

 

             

Wood Park Properties
LLC

 

      

Generics International
(US), Inc.

 

      

No

 

  

Delaware

 

  

LLC

 

   100%

 

Quartz Specialty
Pharmaceuticals, LLC

 

       Generics Bidco I, LLC       

 

No

  

 

Delaware

  

 

LLC

  

 

50%

 

      

 

Vintage
Pharmaceuticals, LLC

 

                50%              

ClariPath
Laboratories, Inc.
n/k/a HealthTronics
Laboratory Solutions, Inc.

 

      

HealthTronics, Inc.

 

      

No

 

  

DE

 

  

Corporation

 

   100%

 

             

Endocare, Inc.

 

      

HealthTronics, Inc.

 

      

No

 

  

DE

 

  

Corporation

 

   100%

 

             

Florida Lithology No. 2, Inc.

 

      

HealthTronics, Inc.

 

      

No

 

  

FL

 

  

Corporation

 

   100%

 



--------------------------------------------------------------------------------

               

Healthtronics GmbH

 

      

HealthTronics, Inc.

 

      

        No        

 

  

    Switzerland    

 

  

    LLC    

 

       100%    

 

             

HealthTronics Group,
LP f/k/a Prime
Medical Management,
LP

 

      

HealthTronics, Inc.

 

      

No

 

  

DE

 

  

LP

 

   100%

 

             

HT Cryosurgery
Management
Company, LLC

 

      

Advanced Medical
Partners, Inc.

 

      

No

 

  

DE

 

  

LLC

 

   100%

 

             

HT Lithotripsy
Management
Company, L.L.C.

 

      

HealthTronics, Inc.

 

      

No

 

  

DE

 

  

LLC

 

   100%

 

             

HT Prostate Services,
L.L.C.

      

RMPT, LLC f/k/a
Rocky Mountain
Prostate
Thermotherapy LLC

 

      

No

 

  

DE

 

  

LLC

 

   100%

 

             

HT Prostate Therapy
Management
Company, L.L.C.

 

      

HealthTronics, Inc.

 

      

No

 

  

DE

 

  

LLC

 

   100%

 

             

Litho Management,
Inc.

 

      

HealthTronics, Inc.

 

      

No

 

  

TX

 

  

    Corporation    

 

   100%

 

             

Lithotripters, Inc.

 

      

HealthTronics, Inc.

 

      

No

 

  

NC

 

  

Corporation

 

   100%

 

             

Medstone International
Inc.

 

      

HealthTronics, Inc.

 

      

No

 

  

DE

 

  

Corporation

 

   100%

 

             

Prime Medical
Operating, Inc. f/k/a
Prime Medical
Services, Inc. f/k/a
C.P. Rehab Corp.

 

      

HealthTronics, Inc.

 

      

No

 

  

DE

 

  

Corporation

 

   100%

 

             

Surgicenter
Management, Inc.

 

      

HealthTronics, Inc.

 

      

No

 

  

DE

 

  

Corporation

 

   100%

 

             

HealthTronics
Medical, L.L.C.

 

      

HealthTronics Service Center

 

      

No

 

  

DE

 

  

LLC

 

   100%

 

             

HMT High Medical
Technologies AG

 

      

HMT Holding AG

 

      

No

 

  

Switzerland

 

  

Corporation

 

   100%

 



--------------------------------------------------------------------------------

                 

HMT Holding AG

 

       HealthTronics GmbH

 

                No         

 

       Switzerland    

 

       Corporation    

 

      100%    

 

                 

INnMed, LLC

 

       Advanced Medical
Partners, Inc.

 

        No

 

   CO

 

   LLC

 

  100%

 

                 

Advanced Litho
Associates, LLC

 

       Advanced Medical
Partners, Inc.

 

        No

 

   TX

 

   LLC

 

  94%3

 

                 

Advanced Medical
Partners in Radiation,
LLC

 

       Lithotripters, Inc.

 

        No

 

   DE

 

   LLC

 

  100%

 

                 

Florida Laser Partners,
L.P.

       HT Prostate Therapy
Management
Company, LLC

 

        No

 

   DE

 

   LP

 

  99.99% GP4

 

                 

HealthTronics Service
Center, L.L.C. f/k/a
HealthTronics Service
Center, Inc. f/k/a/
Prime Service Center,
Inc. f/k/a Prime
Cardiac Rehabilitation
Services, Inc.

 

       Lithotripters, Inc.

 

        No

 

   DE

 

   LLC

 

  100%

 

                 

HealthTronics
TotalRad LLC

 

       Lithotripters, Inc.

 

        No

 

   DE

 

   LLC

 

  100%

 

                 

HealthTronics Urology
Services, L.L.C. (in
NY d/b/a
Healthtronics Urology
Equipment LLC)

 

       Lithotripters, Inc.

 

        No

 

   DE

 

   LLC

 

  100%

 

                 

Keystone ABG, LLC

 

       Lithotripters, Inc.

 

        No

 

   PA

 

   LLC

 

  100%

 

                 

West Coast Cambridge
Inc. dba Litho
Management
Associates

 

       Litho Group, Inc.

 

        No

 

   CA

 

   Corporation

 

  100%

 

   

 

3

6% owned by physician investors.

 

4

0.01% Lithotripters, Inc. (sole limited partner)



--------------------------------------------------------------------------------

               

Amcare Health
Services, Inc.

 

      

Litho Group, Inc.

 

      

        No        

 

  

        PA        

 

  

    Corporation    

 

       100%    

 

             

Amcare, Inc.

 

      

Litho Group, Inc.

 

      

No

 

  

CA

 

  

Corporation

 

   100%

 

             

Integrated Lithotripsy
of Georgia, Inc.

 

      

Litho Group, Inc.

 

      

No

 

  

GA

 

  

Corporation

 

   100%

 

             

Midwest Cambridge,
Inc. f/k/a Integrated
Health Services at
Whispering Meadows, Inc.

 

      

Litho Group, Inc.

 

      

No

 

  

IL

 

  

Corporation

 

   100%

 

             

T2 Lithotripter
Investment, Inc.

 

      

Litho Group, Inc.

 

      

No

 

  

DE

 

  

Corporation

 

   100%

 

             

Advanced Medical
Partners, Inc. (d/b/a
CryoSyndicators In
Michigan, NH, OK,
& RI and d/b/a
CryoSyndicators
Incorporated in
Nebraska)

 

      

Litho Management,
Inc.

 

      

No

 

  

DE

 

  

Corporation

 

   100%

 

             

KCPR, LLC

 

      

Amcare Health
Services, Inc.

 

      

No

 

  

TX

 

  

LLC

 

   100%

 

             

Litho Group, Inc. d/b/a
Lithotripsy
Management
Associates

 

      

HT Lithotripsy
Management
Company, LLC

 

      

No

 

  

DE

 

  

Corporation

 

   100%

 

             

Midwest Urologic
Laser Services, LLC

 

      

Amcare, Inc.

 

      

No

 

  

DE

 

  

LLC

 

   100%

 

             

Midwest Urologic
Laser, LLC

      

Midwest Urologic
Stone Unit Limited
Partnership

 

      

No

 

  

DE

 

  

LLC

 

   100%

 

             

New Jersey Urological
Services, L.L.C.

 

      

Allied Urological
Services, LLC

 

      

No

 

  

DE

 

  

LLC

 

   100%

 

             

NGST, Inc.

 

      

Prime Lithotripter
Operations, Inc.

 

      

No

 

  

TN

 

  

Corporation

 

   100%

 



--------------------------------------------------------------------------------

                 

P1 Mobile Solutions,
LLC

 

       HT Cryosurgery
Management
Company, LLC

 

               No         

 

           CO         

 

   LLC

 

   100%

 

                 

Prime Kidney Stone
Treatment, Inc. f/k/a
Fazio Consulting, Inc.

 

       Prime Lithotripsy
Services, Inc.        No

 

   NJ        Corporation    

 

   100%

 

                 

Prime Lithotripter
Operations, Inc.

 

       Prime Medical
Operating, Inc.

 

       No

 

   NY    Corporation

 

   100%

 

                 

Sun Medical
Technologies, Inc.

 

       Prime Medical
Operating, Inc.

 

       No

 

   CA    Corporation

 

   100%

 

                 

Prime Lithotripsy
Services, Inc.

 

       Prime Medical
Operating, Inc.

 

       No

 

   NY    Corporation

 

   100%

 

                 

Prostate Laser
Technologies, L.L.C.

       HT Prostate Therapy
Management
Company, LLC

 

       No

 

   LA    LLC

 

   100%

 

                 

RMPT, LLC f/k/a
Rocky Mountain
Prostate Thermotherapy LLC

 

       HT Prostate Therapy
Management
Company, LLC

 

       No

 

   CO    LLC

 

   100%

 

                 

U.S. Surgical Services,
LLC

       HT Cryosurgery
Management
Company, LLC

 

       No

 

   TN    LLC

 

   100%

 

                 

Greater Nebraska
Lithotripsy, L.L.C.

       HT Lithotripsy
Management
Company, LLC

 

       No

 

   NE    LLC

 

   55.90%5

 

                 

High Plains
Lithotripsy, L.L.C.

       HT Lithotripsy
Management
Company, LLC

 

       No

 

   NE

 

   LLC

 

   51.07%6

 

   

 

5

44.1% owned by physician investors

 

6

48.93% owned by physician investors



--------------------------------------------------------------------------------

                 

Mid America
Cryotherapy, LP

 

       Advanced Medical
Partners, Inc.

 

               No         

 

           TX         

 

   LP

 

   79.99%:
AMPI LP7

 

                 

Ocean Radiation
Therapy, Inc.

 

       HealthTronics, Inc.

 

       No

 

   DE

 

       Corporation    

 

   100%

 

                 

OKS Prostate
Services, L.P.

 

       Lithotripters, Inc.

 

       No

 

   DE

 

   LP

 

   99%8

 

                 

OssaTron Services
of Southern Kansas, L.P.

 

       SurgiCenter
Management, Inc.

 

       No

 

   DE

 

   LP

 

   97%9

 

   

 

7

20%: AMPI GP and 0.010%: HT Cryosurgery Management Company, LLC

 

8

1%: HT Prostate Therapy Management Company, Inc.

 

9

3% owned by physician investors



--------------------------------------------------------------------------------

                 

OssaTronics of
Houston, LLC

 

       SurgiCenter
Management, Inc.

 

               No         

 

           DE         

 

           LLC         

 

       55%10    

 

                 

Uropath, LLC (n/k/a
HealthTronics
Laboratory Solutions,
LLC)

 

       HealthTronics
Laboratory Solutions,
Inc.

 

       No

 

   TX

 

   LLC

 

   100%

 

                 

Keystone Mobile
Services, LP

 

       Keystone Mobile
Partners, LP

 

       No

 

   PA

 

   LP

 

   75%11

 

                 

SEFL Cryo
Associates, LLC

       Advanced Medical
Partners, Inc.        No

 

   TX

 

   LLC

 

   20.613% GP
& 38.144%
LP12

 

                 

Southeast Cryotherapy

 

       Lithotripters, Inc.

 

       No

 

   TX

 

   LP

 

   50%13

 

                 

Rocky Mountain
Cryotherapy, LP

 

       Advanced Medical
Partners, Inc.

 

       No

 

   TX

 

   LP

 

   20% GP &
30% LP14

 

                 

Advanced Urology
Services, LLC

 

       HT Lithotripsy
Management
Company, LLC

 

       No

 

   NE

 

   LLC

 

   59.69%15

 

   

 

* denotes Subsidiary Guarantors

 

10

45% owned by physician investors

 

11

25% owned by Keystone ABG, LLC

 

12

41.243% owned by physician investors

 

13

20% Advanced Medical Partners, Inc. (“AMPI”) GP, 10% AMPI LP and 20% owned by
physician investors

 

14

50% owned by physician investors

 

15

40.31% owned by physician investors



--------------------------------------------------------------------------------

SCHEDULE 3.06

MATERIAL LITIGATION

Susan S. Quinn, on behalf of herself and all others similarly situated v. Endo
Pharmaceuticals Inc., filed in the United States District Court for the District
of Massachusetts, Civil Action No. 10-11230 NG, on October 4, 2010, alleging
violation of Fair Labor Standards Act overtime wage requirements, as well as
other statutory and common law violations. Company filed Motion to Transfer
Venue to the Eastern District of Pennsylvania or, in the alternative, to Dismiss
in Part Plaintiff’s Amended Complaint on October 18, 2010.

We have signed the Stock Purchase Agreement by and among Endo Pharmaceuticals
Inc., Endo Pharmaceuticals Holdings Inc., Generics International (US Parent),
Inc. and Apax Quartz (Cayman) L.P., dated as of September 28, 2010, and
Qualitest is named as a defendant in a number of cases that have been filed in
various state and federal courts that allege plaintiffs experienced injuries as
a result of ingesting the prescription medicine metoclopramide, which is and has
been manufactured and marketed by Qualitest. Following the completion of the
Qualitest Acquisition, we may be subject to liabilities arising out of these and
similar future cases.



--------------------------------------------------------------------------------

SCHEDULE 3.07

COMPLIANCE WITH LAWS

A number of pharmaceutical companies are defendants in litigation brought by
their own current and former pharmaceutical sales representatives, alleging that
the companies violated wage and hour laws by misclassifying the sales
representatives as “exempt” employees, and by failing to pay overtime
compensation under the Fair Labor Standards Act and its state law equivalents.
The two federal Circuit Courts of Appeals which have considered the issue have
split, with the Third Circuit finding that Johnson & Johnson sales
representatives are exempt and the Second Circuit finding that Novartis sales
representatives are non-exempt (a decision which Novartis is currently
petitioning the Supreme Court to review). Endo Pharmaceuticals, Inc. (“EPI”) is
currently subject to one such case which is at an early stage of litigation
(Susan S. Quinn, on behalf of herself and all others similarly situated v. Endo
Pharmaceuticals Inc.). While EPI believes that its sales representatives are
correctly classified as non-exempt employees, there is a risk that the courts
could determine otherwise.



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

1.

In April 2008, Indevus Pharmaceuticals Inc. (now a wholly owned Subsidiary of
Borrower) entered into an agreement to terminate its manufacturing and supply
agreement with Shire Pharmaceuticals Group plc (Shire) related to Vantas®. Under
this termination agreement, Shire relinquished its right to receive royalties on
net sales of Vantas® or a percentage of royalties and other consideration
received by Indevus in connection with a sublicense of Vantas® selling and
marketing rights granted by Shire. The termination agreement provided for
Indevus to pay Shire a total of $5.0 million. The remaining payments to be made
to Shire consist of $1.4 million payable in January 2010 and $1.5 million
payable in January 2011.

 

2. 7.00% Senior Notes, due in 2020 of Endo Pharmaceuticals Holdings, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

NONE.



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

 

  1. Endo Pharmaceuticals Inc.’s investment in Durect Corporation

 

  2. Endo Pharmaceuticals Inc.’s investment in Light Sciences Oncology, Inc.

 

  3. Endo Pharmaceuticals Inc.’s investment in Life Sciences Opportunities Fund
(Institutional) II, L.P.

 

  4. Endo Pharmaceuticals Solutions Inc.’s investment in Arca biopharma, Inc.

 

  5. Endo Pharmaceuticals Solutions Inc.’s investment in CPEC LLC



--------------------------------------------------------------------------------

SCHEDULE 6.08

EXISTING RESTRICTIONS

 

  1. The partnership agreements, limited liability company agreements, and other
governing documents of the non-wholly-owned Subsidiaries of HealthTronics, Inc.
generally restrict the ability of owners of Equity Interests therein to create,
incur or permit to exist any Liens on such Equity Interests.

 

  2. Penwest Pharamaceuticals Co. has assets in a Rabbi Trust that are
restricted for use to pay benefits to a former CEO of Penwest Pharmaceuticals
Co. The Trustee under this arrangement is Wells Fargo and the asset value as of
October 31, 2010 is $2,090,952.

 

  3. 7.00% Senior Notes, due in 2020 of Endo Pharmaceuticals Holdings, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    ________________________________ 2.    Assignee:   
________________________________       [and is an Affiliate/Approved Fund of
[identify Lender]1] 3.    Borrower(s):    Endo Pharmaceuticals Holdings
Inc.                 4.    Administrative Agent:    JPMorgan Chase Bank, N.A.,
as the administrative agent under the Credit Agreement 5.    Credit Agreement:
   The Credit Agreement dated as of November 30, 2010 among Endo Pharmaceuticals
Holdings Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

1

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2   

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of Commitment/


Loans Assigned

    


 

 

Percentage Assigned


of

Commitment/Loans3

  


  

  

   $    $      %       $    $      %       $    $      %   

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
and Issuing Bank By:       Title:

 

Consented to: [ENDO PHARMACEUTICALS HOLDINGS INC.]4 By:    

 

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

3

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

Title:



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and



--------------------------------------------------------------------------------

Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
November 30, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Endo Pharmaceuticals Holdings Inc.
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[______], thereby making the aggregate amount
of its total Revolving Commitments equal to $[______]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to $[______]
with respect thereto].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:     Name:   Title:  

Accepted and agreed to as of the date first written above:

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:     Name:   Title:  

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of November 30, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Endo Pharmaceuticals Holdings Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[_______]] [and]
[a commitment with respect to Incremental Term Loans of $[_______]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[________]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:     Name:   Title:  

Accepted and agreed to as of the date first written above:

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:     Name:   Title:  

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:     Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF CLOSING DOCUMENTS

ENDO PHARMACEUTICALS HOLDINGS INC.

CREDIT FACILITIES

November 30, 2010

LIST OF CLOSING DOCUMENTS5

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Endo Pharmaceuticals
Holdings Inc., a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for itself and the other Lenders
(the “Administrative Agent”), evidencing a revolving credit facility to the
Borrower from the Lenders in an initial aggregate principal amount of
$500,000,000 and a term loan facility to the Borrower from the Lenders in an
initial aggregate principal amount of $400,000,000.

SCHEDULES

 

Schedule 2.01       —        Commitments Schedule 2.02   —    Mandatory Cost
Schedule 2.06   —    Existing Letters of Credit Schedule 3.01   —   
Subsidiaries Schedule 3.06   —    Material Litigation Schedule 3.07   —   
Compliance with Laws Schedule 6.01   —    Existing Indebtedness Schedule 6.02  
—    Existing Liens Schedule 6.04   —    Existing Investments Schedule 6.08   —
   Existing Restrictions EXHIBITS Exhibit A       —        Form of Assignment
and Assumption Exhibit B   —    Form of Increasing Lender Supplement Exhibit C  
—    Form of Augmenting Lender Supplement Exhibit D   —   

List of Closing Documents

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

5

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.



--------------------------------------------------------------------------------

3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

 

4. Pledge and Security Agreement executed by the Loan Parties, together with,
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

 

Exhibit A        —        Legal and Prior Names; Principal Place of Business and
Chief Executive Office Exhibit B    —    Patents, Copyrights and Trademarks
Protected under Federal Law Exhibit C    —    List of Instruments, Pledged
Securities and other Investment Property Exhibit D    —    UCC Financing
Statement Filing Locations Exhibit E    —    Commercial Tort Claims Exhibit F   
—    FEIN; State Organization Number; Jurisdiction of Incorporation Exhibit G   
—    Deposit Accounts; Securities Accounts Exhibit H    —    Form of
Non-Disturbance Agreement

 

5. Confirmatory Grant of Security Interest in United States Patents made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A        —        Registered Patents; Patent Applications; Other
Patents

 

6. Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A        —        Registered Trademarks; Trademark and Service Mark
Applications; Other Trademarks

 

7. Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty and business interruption insurance policies of
the Initial Loan Parties, together with long-form lender loss payable
endorsements, as appropriate, and (y) additional insured with respect to the
liability insurance of the Loan Parties, together with additional insured
endorsements.

B. UCC DOCUMENTS

 

8. UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 

9. UCC financing statements naming each Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

C. CORPORATE DOCUMENTS

 

10.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached

 

5



--------------------------------------------------------------------------------

 

thereto, of such Loan Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors or other governing body of such Loan
Party authorizing the execution, delivery and performance of each Loan Document
to which it is a party, and (iv) the names and true signatures of the incumbent
officers of each Loan Party authorized to sign the Loan Documents to which it is
a party, and (in the case of the Borrower) authorized to request a Borrowing or
the issuance of a Letter of Credit under the Credit Agreement.

 

11. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

D. OPINIONS

 

12. Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan
Parties.

 

13. Opinion of Miller & Martin PLLC, Georgia counsel for the Loan Parties.

 

14. Opinion of Perkins Coie LLP, Washington counsel for the Loan Parties.

E. ACQUISITION DOCUMENTS

 

15. Executed copy of the Qualitest Acquisition Agreement.

 

16. Payoff documentation providing evidence satisfactory to the Administrative
Agent that all material Indebtedness for borrowed money (other than Loans under
the Credit Agreement and Indebtedness expressly contemplated by the Qualitest
Acquisition Agreement) of Qualitest and its subsidiaries has been terminated and
cancelled (along with all of the agreements, documents and instruments delivered
in connection therewith) and all Indebtedness owing thereunder has been repaid
and any and all liens thereunder have been terminated.

F. CLOSING CERTIFICATES AND MISCELLANEOUS

 

17. A Certificate signed by a Financial Officer of the Borrower certifying that,
after giving effect to the Qualitest Acquisition and any incurrence of
indebtedness in connection therewith, the Borrower and its Subsidiaries, on a
consolidated basis, are solvent as described in Section 3.17 of the Credit
Agreement.

 

18. A Certificate signed by a Financial Officer of the Borrower certifying:

(A) that no provision of the Qualitest Acquisition Agreement shall have been
amended or waived in a manner materially adverse to the Lenders;

(B) that at the time of and immediately after giving effect to the Transactions:
(i) pro forma compliance with all financial covenants set forth in Section 6.12
of the Credit Agreement and (ii) pro forma Leverage Ratio of not more than 2.50
to 1.00;

(C) that, since December 31, 2009, there has not occurred any material adverse
change in or affecting the business, operations, property, condition (financial
or otherwise) of the Borrower and its Subsidiaries (both before and after giving
effect to the Qualitest Acquisition);

 

6



--------------------------------------------------------------------------------

(D) that neither Qualitest nor any of its subsidiaries has any material
Indebtedness for borrowed money other than the Loans under the Credit Agreement
and other Indebtedness expressly contemplated by the Qualitest Acquisition
Agreement;

(E) that the Specified Representations are true and correct after giving effect
to the Transactions;

(F) that such of the representations and warranties made by Qualitest in the
Qualitest Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Borrower has the right to terminate its
obligations (or to refuse to consummate the Qualitest Acquisition) under the
Qualitest Acquisition Agreement as a result of a breach of such representations
in the Qualitest Acquisition Agreement, are true and correct.

 

19. Payoff documentation providing evidence satisfactory to the Administrative
Agent that the Existing Credit Agreement has been terminated and cancelled
(along with all of the agreements, documents and instruments delivered in
connection therewith) and all Indebtedness owing thereunder has been repaid
(except to the extent being so repaid by the initial Revolving Loans) and any
and all liens thereunder have been terminated.

 

7